UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 21598) Exact name of registrant as specified in charter: Putnam RetirementReady Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2008 Date of reporting period: August 1, 2007 July 31, 2008 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: What makes Putnam different? A time-honored tradition in money management Since 1937, our values have been rooted in a profound sense of responsibility for the money entrusted to us. A prudent approach to investing We use a research-driven team approach to seek consistent, dependable, superior investment results over time, although there is no guarantee a fund will meet its objectives. Funds for every investment goal We offer a broad range of mutual funds and other financial products so investors and their financial representatives can build diversified portfolios. A commitment to doing whats right for investors With a focus on investment performance, below-average expenses, and in-depth information about our funds, we put the interests of investors first and seek to set the standard for integrity and service. Industry-leading service We help investors, along with their financial representatives, make informed investment decisions with confidence. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, considering the probable income, as well as the probable safety of the capital to be invested. Putnam RetirementReady ® Funds 7 | 31 | 08 Annual Report Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds Portfolio Leader 5 Underlying investments 7 Performance in depth. 9 Expenses 19 Your funds management. 22 Terms and definitions 23 Trustee approval of management contract 24 Other information for shareholders. 28 Financial statements 29 Federal tax information 80 Brokerage commissions. 80 About the Trustees 81 Officers 84 Message from the Trustees Dear Fellow Shareholder: The past 12 months have presented the economy with a growing set of challenges, and financial markets have responded with losses across a wide range of sectors globally. It is always unsettling to see the markets and ones invest ment returns declining. Times like these are a reminder of why it is important to keep a long-term perspective, to ensure that your portfolio is well diversified, and to seek the counsel of your financial representative. At Putnam, we continually strive to offer the best investment returns, innovative products, and award-winning service to our shareholders. In keeping with this tradition, we are pleased to announce that Robert L. Reynolds, a well-known leader and visionary in the mutual fund industry, has joined the Putnam leadership team as President and Chief Executive Officer of Putnam Investments, effective July 1, 2008. Charles E. Haldeman, Jr., former President and CEO, has taken on the role of Chairman of Putnam Investment Management, LLC, the firms fund management company. Mr. Reynolds brings to Putnam substantial industry experience and an outstanding record of success, including serving as Vice Chairman and Chief Operating Officer at Fidelity Investments from 2000 to 2007. We look forward to working with Bob as we continue our goal to position Putnam to exceed our shareholders expectations. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Offering one-step diversification that adjusts automatically over time Unpredictable markets and the demands of a busy life can make it a challenge to monitor your retirement investments. Using a mix of investments can help you reduce risk and increase your exposure to opportunities in different markets  but it adds to the challenge of keeping your portfolio on track. Putnam RetirementReady Funds provide a one-step approach to investment diversification that gradually shifts toward a more income-oriented strategy to keep your risk exposure appropriate to your investment time horizon. Each RetirementReady Fund invests in a combination of Putnam mutual funds to provide you with exposure to a variety of asset classes and investment styles. RetirementReady Funds also have different target dates, indicating when investors expect to retire or otherwise begin withdrawing assets. Each funds asset allocation generally changes annually to become more focused on income generation over time. The funds focus more heavily on aggressive, higher-risk investments when their target dates are far off, and emphasize more conservative, lower-risk investments when their target dates are near. Putnam RetirementReady Maturity Fund will change its target allocations until 2010. Thereafter, it will have a constant allocation focused primarily on bonds and money market instruments. The fund is designed for investors who are already retired or who expect to use the invested assets in the near future. While diversification can help protect your returns from excessive volatility, it cannot protect against market losses. However, by choosing a RetirementReady Fund based on the year you plan to start withdrawing assets  typically in retirement  you can get the advantages of diversification and pursue maximum returns while seeking to maintain a level of risk you are comfortable with  all in one convenient investment. The underlying Putnam funds can invest in international investments, which involve risks such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The underlying Putnam funds can invest some or all of their assets in small and/or midsize companies and such investments increase the risk of fluctuations in the value of your investment. The underlying Putnam funds can also have a significant portion of their holdings in bonds. Mutual funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds have more exposure to interest-rate risk than short-term bonds. Lower-rated bonds may offer higher yields in return for more risk. Unlike bonds, bond funds have ongoing fees and expenses. These risks apply to any underlying Putnam fund with a significant portion of its assets invested in bonds. Please see the prospectus for additional information about investment strategies and related risks of the underlying funds. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although Putnam Money Market Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Performance snapshot Average annual total return (%) comparison as of 7/31/08 Fund returns for class A shares before sales charges 2050 Fund 2045 Fund 2040 Fund 2035 Fund NAV NAV NAV NAV Life of fund* 4.70% 5.26% 5.18% 4.97% 3 years 2.22 2.52 2.46 2.39 1 year 14.25 13.88 13.48 12.79 2030 Fund 2025 Fund 2020 Fund 2015 Fund NAV NAV NAV NAV Life of fund* 4.83% 4.72% 4.17% 3.82% 3 years 2.41 2.47 2.14 2.19 1 year 12.03 11.07 9.55 6.78 2010 Fund Maturity Fund Lehman Aggregate NAV NAV S&P 500 Index Bond Index Life of fund* 3.03% 2.59% 5.08% 3.94% 3 years 1.95 1.87 2.85 4.37 1 year 4.40 3.37 11.09 6.15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the chart do not reflect a sales charge. See pages 5 and 918 for additional performance information. For a portion of the periods, these funds may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * With the exception of the 2050 Fund (inception: 5/2/05), the inception date of all share classes of the RetirementReady Funds is 11/1/04. We view the funds as lifelong investments that help people accumulate assets while they are working and then protect those assets during retirement. Jeffrey Knight, Portfolio Leader, Putnam RetirementReady Funds 4 Jeff, financial markets have been turbulent over the past year. Can you put the year in perspective for shareholders? Yes. There is no question that we have seen a downturn in both the financial markets and the economy in the past year. Even at the beginning of the funds fiscal year in August 2007, the problems that had begun with subprime mortgages in the bond market were spreading to the stock market. The financials sector was hit hard as banks and brokerages reported losses on their investments in mortgage-backed securities, but stocks in general, both in the United States and internationally, have fallen to lower levels. The credit crunch has been compounded by a steep rise in commodity prices, particularly for food and energy, which has caused economic growth in many regions of the world to stall. Fortunately, bond markets have offered some refuge. For most of the period, bonds with high credit quality have generated positive returns. While concerns about inflation have caused temporary setbacks, the disappointing results in fixed-income markets have been limited to specific areas, including some mortgage-backed and N high-yield securities. International bonds have struggled as the U.S. dollar began to rally late in the fiscal year. To sum up, it has been a difficult year for investors who have a majority of their assets in stocks. We are not out of the woods because housing prices continue to decline and the economy is flirting with recession. On a positive note, actions by the Federal Reserve and the Treasury Department to shore up the financials sector, particularly the large mortgage companies Fannie Mae and Freddie Mac, have been helpful. Its a situation where we need to have a heightened awareness of risks as we research opportunities. How has built-in diversification served Putnam RetirementReady Funds? We view the funds as lifelong investment vehicles that help investors accumulate assets while they are working and then protect those assets during retirement. Each fund has allocations to stock funds, bond funds, and money market funds because the ups and downs of stock market cycles can undercut long-term growth. When stocks underperform, bonds and cash often lend some stability and keep the funds on track toward investors Broad market index and fund performance This comparison shows the performance of broad market indexes for the 12 months ended 7/31/08. See the previous page and pages 918 for additional fund performance information. Index descriptions can be found on page 23. 5 goals. Also, we make sure that the mix of investments is more conservative for those investors who are in or near retirement in order to further protect their savings. We regard our approach as prudent, with a generous allocation to bond funds at each time frame, unlike others in the industry that have increased allocations to stocks. I also want to mention that early in this fiscal year we took steps to enhance diversification by adding more underlying funds to the mix, while keeping the stock, bond, and cash weightings of each fund the same. For example, we added funds to target mid-cap growth stocks and mid-cap value stocks, and added income funds to gain exposure to a wider range of corporate and mortgage-backed bonds. We also added funds that target growth and value style stocks in international markets. This change allows us to capture the wider range of investment opportunities that we see in markets today. Did the increased diversification help fund performance? Yes, it has, though the initial benefits were uneven. For example, we increased exposure to mid-cap stocks, which have performed better than stocks of large companies. On the other hand, funds with positions in some mortgage-backed securities and international bonds have not helped performance, because they have lagged high-quality U.S. bonds. The inclusion of a greater number  and wider variety of funds has allowed us to pursue opportunities created by recent financial market turmoil in a more comprehensive way. Today, we can find assets that we believe to be undervalued across all areas of the capital markets. The increased diversification of these funds has allowed us to position assets for a recovery in these investments, particularly within fixed-income holdings. What is your outlook for financial markets in the coming year? We remain in a bear market whose duration is, of course, uncertain. Weak economic growth and higher inflation create a difficult environment for stocks in the United States and internationally. High energy prices may cause a consumer recession that could hurt the retail, manufacturing, food, and transportation industries, in particular. It will be difficult for the economy to recover while the credit crunch continues. Volatility may persist, emphasizing the importance of diversification once again. We expect that bonds will continue to perform better than stocks. During the summer, we saw some easing in food and energy prices, and as these declines work through the economy, bonds sensitive to inflation may perform better. In addition to the benefits of diversification, we think its important to remember that bear markets come to an end. Now is a good time to accumulate assets. Stock market averages have remained roughly unchanged in real terms over the past decade, but profits are much higher than they were, making stocks more attractive. For those investing with a steady plan for retirement, the stock market today offers a chance to invest money for long-term capital appreciation. Jeff, thanks for talking with us today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. I N T H E N E W S In early September, the U.S. government announced plans to take over the Federal National Mortgage Association (Fannie Mae) and the Federal Home Mortgage Corporation (Freddie Mac), the companies that play key roles in the U.S. home mortgage market. Created by Congress as government-sponsored enterprises, Fannie Mae and Freddie Mac are publicly traded companies with a mandate to foster a liquid mortgage market by acting as reliable purchasers of mortgage loans, which they repackage and sell as mortgage-backed securities. Under the plan, the U.S. Treasury will buy $1 billion of preferred shares in each company and place both companies under the control of the Federal Housing Finance Authority. The government also has pledged to provide up to $200 billion to the companies as they cope with heavy losses resulting from rising home mortgage defaults and falling real estate prices. 6 Composition of the funds underlying investments Each Putnam RetirementReady Fund invests, to varying degrees, in a variety of Putnam mutual funds. Effective September 2007, the assets of the funds are allocated among 15 Putnam funds. This section describes the goals and strategies of the underlying Putnam funds. Putnam Voyager Fund The fund seeks capital appreciation by investing primarily in growth stocks of midsize and large U.S. companies. Growth stocks are issued by companies that Putnam believes are fast-growing and whose earnings Putnam believes are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. Although the fund invests mainly in midsize and large companies, it can invest in companies of any size. The Putnam Fund for Growth and Income The fund seeks capital growth and current income by investing primarily in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Value stocks are stocks that Putnam believes are currently undervalued by the market. The funds management team looks for companies undergoing positive change. If the team is correct and other investors recognize the value of the company, the price of the stock may rise. Putnam Equity Income Fund The fund seeks to invest in undervalued stocks of mid-and large-cap companies that are poised to experience positive change that may improve financial performance. The fund targets stocks of mature companies that pay above-average dividend yields. Putnam Investors Fund The fund seeks long-term growth of capital and any increased income that results from this growth by investing primarily in large-cap stocks of well-established U.S. companies. The fund targets companies whose business worth is believed to be more than their current stock prices indicate, whether the stock is considered growth or value. Putnam Vista Fund The fund seeks capital appreciation by investing mainly in midsize companies across a wide range of industry sectors. The fund targets relatively well-established companies that may have higher growth rates than larger, mature companies, but offer a greater degree of stability than smaller, less mature companies. Putnam Mid Cap Value Fund The fund seeks capital appreciation by employing a strategy of identifying undervalued, high-quality companies among the markets mid-capitalization offerings. The fund targets smaller companies that have recently grown to midsize and larger companies in industries that have recently fallen out of favor. Putnam Capital Opportunities Fund The fund seeks long-term growth of capital by investing primarily in common stocks of small and midsize U.S. companies that Putnam believes have favorable investment potential. For example, the fund may purchase stocks of companies whose stock price is lower than the value Putnam places on the company. The fund may also consider other factors that Putnam believes will cause the stock price to rise. Putnam International Equity Fund The fund seeks capital appreciation by investing primarily in common stocks of companies outside the United States that Putnam believes have favorable investment potential. For example, the fund may purchase stocks of companies whose stock price is lower than the value Putnam places on the company. The fund may also consider other factors that Putnam believes will cause the stock price to rise. The fund invests mainly in midsize and large companies, although it can invest in companies of any size. Although the fund emphasizes 7 investments in developed countries, it may also invest in companies located in emerging markets. Putnam International New Opportunities Fund The fund invests mainly in companies outside the United States that Putnam believes are experiencing rapid earnings, sales, or business unit growth, and have the potential for positive earnings surprises. The fund primarily targets large and midsize growth companies with superior competitive positions within their industries. Putnam International Growth and Income Fund The fund invests primarily in stocks of mid- and large-cap foreign companies that the management team believes are undervalued. It seeks capital growth, with current income as a secondary objective. Putnam Income Fund The fund seeks high current income consistent with what Putnam believes to be prudent risk. The fund invests mainly in bonds that are obligations of companies and governments worldwide denominated in U.S. dollars, are either investment grade or below investment grade (sometimes referred to as junk bonds), and have intermediate- to long-term maturities (three years or longer). Putnam Diversified Income Trust The fund seeks high current income consistent with preservation of capital by investing in investment-grade, high-yield, and non-U.S. fixed-income securities. Fund holdings and sector classifications reflect the diversification of the fixed-income market. Putnam High Yield Advantage Fund The fund seeks high current income and, as a secondary objective, capital growth, by investing in a diversified portfolio of high-yield bonds that includes a broad range of industries and issuers. Putnam Income Strategies Fund The fund seeks current income consistent with what Putnam Management considers to be prudent risk, with capital appreciation as a secondary objective, by investing in a diversified portfolio of investment-grade and below-investment-grade bonds, equities, and other investments selected for yield and moderate risk levels. Putnam Money Market Fund The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in instruments that are high quality and have short-term maturity. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Allocations by fund as of 7/31/08 Percentages based on market value. Portfolio composition will vary over time. Due to rounding, percentages may not equal 100%. Putnam Putnam The Inter- Inter- Putnam Putnam Putnam national national Putnam Fund for Putnam Putnam Capital Inter- New Growth Diver- Putnam Putnam Putnam Putnam Growth Equity Putnam Putnam Mid Cap Opport- national Opport- and Putnam sified High Yield Income Money RetirementReady Voyager and Income Investors Vista Value unities Equity unities Income Income Income Advantage Strategies Market Fund Fund Income Fund Fund Fund Fund Fund Fund Fund Fund Fund Trust Fund Fund Fund 2050 Fund 15.5% 7.8% 7.9% 15.3% 3.6% 3.7% 11.6% 9.9% 9.8% 9.9% 2.0% 0.0% 2.0% 0.0% 1.0% 2045 Fund 15.2% 7.8% 7.8% 15.1% 3.4% 3.5% 11.2% 9.9% 9.7% 9.8% 2.3% 0.9% 2.0% 0.0% 1.5% 2040 Fund 14.8% 7.4% 7.5% 14.7% 3.3% 3.3% 10.5% 9.1% 9.1% 9.1% 3.5% 2.9% 2.3% 0.0% 2.5% 2035 Fund 14.3% 7.1% 7.3% 14.2% 3.2% 3.2% 9.9% 8.2% 8.4% 8.5% 4.7% 4.6% 3.4% 0.0% 3.0% 2030 Fund 13.3% 6.8% 6.8% 13.2% 2.9% 2.9% 8.7% 8.2% 7.8% 7.9% 6.3% 6.6% 4.5% 0.0% 3.8% 2025 Fund 12.9% 6.4% 6.6% 12.8% 2.6% 2.6% 8.1% 6.7% 6.8% 6.8% 8.7% 8.5% 5.0% 0.0% 5.7% 2020 Fund 11.7% 5.8% 6.0% 11.6% 2.4% 2.4% 7.7% 4.0% 4.5% 4.5% 11.4% 11.1% 5.0% 3.5% 8.2% 2015 Fund 8.4% 4.5% 4.3% 8.4% 1.2% 1.2% 6.8% 2.9% 1.5% 1.5% 12.5% 16.1% 5.0% 13.9% 12.0% 2010 Fund 5.4% 1.9% 3.0% 5.3% 0.0% 0.0% 5.2% 2.1% 0.0% 0.0% 10.5% 20.5% 4.9% 24.1% 17.2% Maturity Fund 3.4% 0.0% 7.0% 3.4% 0.0% 0.0% 3.2% 0.0% 0.0% 0.0% 4.8% 17.7% 5.0% 35.4% 20.2% 8 Your funds performance This section shows your funds performance, price, and distribution information for periods ended July 31, 2008, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2050 Fund* Life of fund 16.14% 9.46% 13.31% 10.48% 13.34% 13.34% 14.18% 10.20% 15.14% 17.06% Annual average 4.70 2.82 3.91 3.11 3.92 3.92 4.16 3.03 4.43 4.96 3 year 6.82 0.67 4.43 1.83 4.47 4.47 5.18 1.50 5.98 7.63 Annual average 2.22 0.22 1.46 0.61 1.47 1.47 1.70 0.50 1.95 2.48 1 year 14.25 19.18 14.91 18.64 14.90 15.64 14.69 17.68 14.47 14.04 2045 Fund Life of fund 21.23 14.24 17.85 15.49 17.86 17.86 19.01 14.84 20.17 22.37 Annual average 5.26 3.61 4.47 3.91 4.47 4.47 4.74 3.75 5.01 5.52 3 year 7.74 1.55 5.36 3.23 5.33 5.33 6.17 2.46 6.99 8.55 Annual average 2.52 0.51 1.76 1.07 1.75 1.75 2.02 0.81 2.28 2.77 1 year 13.88 18.82 14.52 17.71 14.52 15.16 14.29 17.28 14.08 13.66 2040 Fund Life of fund 20.87 13.93 17.53 15.11 17.58 17.58 18.64 14.49 19.82 22.01 Annual average 5.18 3.53 4.39 3.82 4.41 4.41 4.66 3.67 4.93 5.44 3 year 7.56 1.38 5.18 2.99 5.21 5.21 5.97 2.26 6.80 8.38 Annual average 2.46 0.46 1.70 0.99 1.71 1.71 1.95 0.75 2.22 2.72 1 year 13.48 18.45 14.12 17.44 14.11 14.77 13.90 16.92 13.68 13.26 2035 Fund Life of fund 19.96 13.06 16.64 14.27 16.71 16.71 17.75 13.63 18.74 21.08 Annual average 4.97 3.32 4.18 3.62 4.20 4.20 4.45 3.46 4.68 5.23 3 year 7.33 1.17 4.95 2.80 5.00 5.00 5.75 2.04 6.42 8.14 Annual average 2.39 0.39 1.62 0.92 1.64 1.64 1.88 0.68 2.10 2.64 1 year 12.79 17.81 13.46 16.80 13.45 14.12 13.23 16.27 13.01 12.61 2030 Fund Life of fund 19.38 12.51 16.05 13.66 16.03 16.03 17.13 13.03 18.22 20.44 Annual average 4.83 3.19 4.04 3.47 4.04 4.04 4.30 3.32 4.56 5.08 3 year 7.40 1.23 4.99 2.82 4.98 4.98 5.77 2.06 6.55 8.18 Annual average 2.41 0.41 1.64 0.93 1.63 1.63 1.89 0.68 2.14 2.66 1 year 12.03 17.08 12.70 16.08 12.72 13.39 12.49 15.56 12.28 11.84 2025 Fund Life of fund 18.89 12.07 15.61 13.24 15.60 15.60 16.68 12.60 17.79 20.02 Annual average 4.72 3.08 3.94 3.37 3.94 3.94 4.19 3.21 4.46 4.98 3 year 7.58 1.38 5.19 3.02 5.20 5.20 5.95 2.25 6.78 8.39 Annual average 2.47 0.46 1.70 1.00 1.70 1.70 1.95 0.74 2.21 2.72 1 year 11.07 16.18 11.74 15.16 11.74 12.43 11.53 14.62 11.30 10.85 2020 Fund Life of fund 16.59 9.89 13.33 10.86 13.34 13.34 14.41 10.40 15.59 17.68 Annual average 4.17 2.54 3.39 2.78 3.39 3.39 3.65 2.67 3.93 4.43 3 year 6.57 0.43 4.18 1.90 4.18 4.18 4.97 1.30 5.80 7.37 Annual average 2.14 0.14 1.37 0.63 1.37 1.37 1.63 0.43 1.90 2.40 1 year 9.55 14.75 10.26 13.92 10.24 10.98 10.03 13.18 9.78 9.33 2015 Fund Life of fund 15.12 8.51 11.96 9.40 11.97 11.97 13.04 9.08 14.16 16.22 Annual average 3.82 2.20 3.05 2.42 3.06 3.06 3.32 2.34 3.59 4.08 3 year 6.70 0.57 4.35 1.95 4.33 4.33 5.14 1.45 5.96 7.52 Annual average 2.19 0.19 1.43 0.65 1.42 1.42 1.68 0.48 1.95 2.45 1 year 6.78 12.14 7.48 11.48 7.47 8.27 7.24 10.48 7.02 6.54 9 Fund performance Total return for periods ended 7/31/08 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2010 Fund Life of fund 11.86% 5.44% 8.77% 6.09% 8.77% 8.77% 9.81% 5.97% 10.89% 12.91% Annual average 3.03 1.42 2.26 1.59 2.26 2.26 2.52 1.56 2.79 3.29 3 year 5.98 0.11 3.62 1.06 3.61 3.61 4.39 0.75 5.20 6.75 Annual average 1.95 0.04 1.19 0.35 1.19 1.19 1.44 0.25 1.70 2.20 1 year 4.40 9.90 5.11 9.43 5.11 5.97 4.87 8.20 4.63 4.16 Maturity Life of fund 10.09 3.75 7.00 4.29 7.11 7.11 8.04 4.26 9.08 11.11 Fund Annual average 2.59 0.99 1.82 1.12 1.85 1.85 2.08 1.12 2.34 2.85 3 year 5.70 0.38 3.33 0.68 3.39 3.39 4.13 0.46 4.90 6.50 Annual average 1.87 0.13 1.10 0.23 1.12 1.12 1.36 0.15 1.61 2.12 1 year 3.37 8.94 4.12 8.56 4.06 4.95 3.87 7.24 3.62 3.12 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After sales charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively, as of 1/2/08. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, these funds limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. * The inception date of Putnam RetirementReady 2050 Fund is 5/2/05 for all share classes.  Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 5/2/05 to 7/31/08 Putnam RetirementReady 2050 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,048 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,334 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,020 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,514 and $11,706, respectively. See first page of performance section for performance calculation method. 10 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2045 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,549 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,786 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,484 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $12,017 and $12,237, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2040 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,511 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,758 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,449 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,982 and $12,201, respectively. See first page of performance section for performance calculation method. 11 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2035 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,427 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,671 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,363 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,874 and $12,108, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2030 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,366 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,603 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,303 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,822 and $12,044, respectively. See first page of performance section for performance calculation method. 12 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2025 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,324 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,560 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,260 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,779 and $12,002, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2020 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $11,086 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,334 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,040 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,559 and $11,768 respectively. See first page of performance section for performance calculation method. 13 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2015 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $10,940 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $11,197 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $10,908 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,416 and $11,622, respectively. See first page of performance section for performance calculation method. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady 2010 Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $10,609 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $10,877 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $11,020 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $11,089 and $11,291, respectively. See first page of performance section for performance calculation method. 14 Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 11/1/04 to 7/31/08 Putnam RetirementReady Maturity Fund Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B shares would have been valued at $10,429 with the contingent deferred sales charges. A $10,000 investment in the funds class C shares would have been valued at $10,711 and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $10,426 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $10,908 and $11,111, respectively. See first page of performance section for performance calculation method. Comparative index returns For periods ended 7/31/08 Lehman Aggregate S&P 500 Index Bond Index Life of fund* 20.43% 15.64% Annual average 5.08 3.94 3 year 8.81 13.71 Annual average 2.85 4.37 1 year 11.09 6.15 Index results should be compared to fund performance at net asset value. * Life-of-fund period begins at 11/1/04, the inception date of all the Putnam RetirementReady Funds with the exception of the 2050 Fund (inception: 5/2/05) Fund price and distribution information For the 12-month period ended 7/31/08 2050 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $1.5257 $1.0747 $1.3677 $1.3417 $1.4977 $1.6857 Capital gains  Long-term 1.9750 1.9750 1.9750 1.9750 1.9750 1.9750 Capital gains  Short-term 4.6263 4.6263 4.6263 4.6263 4.6263 4.6263 Total $8.1270 $7.6760 $7.9690 $7.9430 $8.0990 $8.2870 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $63.60 $67.48* $63.12 $63.43 $63.41 $65.71* $63.42 $63.84 7/31/08 47.53 50.43 47.12 47.14 47.27 48.98 47.27 47.72 2045 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.7902 $2.3832 $2.4002 $1.0442 $2.7772 $3.0242 Capital gains  Long-term 12.6560 12.6560 12.6560 12.6560 12.6560 12.6560 Capital gains  Short-term 4.1018 4.1018 4.1018 4.1018 4.1018 4.1018 Total $19.5480 $19.1410 $19.1580 $17.8020 $19.5350 $19.7820 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $79.24 $84.07* $76.34 $76.85 $77.20 $80.00* $80.59 $87.06 7/31/08 51.35 54.48 48.79 49.21 50.83 52.67 52.38 58.05 15 Fund price and distribution information For the 12-month period ended 7/31/08 cont. 2040 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.7938 $2.2478 $2.5788 $2.2908 $2.8138 $3.0098 Capital gains  Long-term 12.2760 12.2760 12.2760 12.2760 12.2760 12.2760 Capital gains  Short-term 2.4922 2.4922 2.4922 2.4922 2.4922 2.4922 Total $17.5620 $17.0160 $17.3470 $17.0590 $17.5820 $17.7780 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $78.37 $83.15* $75.43 $75.69 $75.81 $78.56* $79.90 $85.80 7/31/08 52.56 55.77 50.07 50.01 50.50 52.33 53.72 58.96 2035 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.8134 $2.3774 $2.4524 $2.4864 $2.7874 $3.0194 Capital gains  Long-term 12.1000 12.1000 12.1000 12.1000 12.1000 12.1000 Capital gains  Short-term 1.9266 1.9266 1.9266 1.9266 1.9266 1.9266 Total $16.8400 $16.4040 $16.4790 $16.5130 $16.8140 $17.0460 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $75.48 $80.08* $72.25 $72.42 $72.84 $75.48* $74.06 $82.84 7/31/08 51.10 54.22 48.25 48.34 48.81 50.58 49.75 57.48 2030 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.8203 $2.3303 $2.4343 $2.4933 $2.8303 $3.0263 Capital gains  Long-term 12.3470 12.3470 12.3470 12.3470 12.3470 12.3470 Capital gains  Short-term 1.4307 1.4307 1.4307 1.4307 1.4307 1.4307 Total $16.5980 $16.1080 $16.2120 $16.2710 $16.6080 $16.8040 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $74.13 $78.65* $71.81 $72.17 $71.92 $74.53* $72.08 $80.65 7/31/08 50.59 53.68 48.57 48.78 48.65 50.41 48.63 56.28 2025 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.9071 $2.4351 $2.4761 $2.5551 $2.8911 $3.1251 Capital gains  Long-term 12.7660 12.7660 12.7660 12.7660 12.7660 12.7660 Capital gains  Short-term 1.3249 1.3249 1.3249 1.3249 1.3249 1.3249 Total $16.9980 $16.5260 $16.5670 $16.6460 $16.9820 $17.2160 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $77.02 $81.72* $73.72 $73.99 $74.22 $76.91* $74.22 $77.39 7/31/08 53.39 56.65 50.45 50.65 50.92 52.77 50.77 53.67 2020 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.6782 $2.2532 $2.3022 $2.4342 $2.6392 $2.8762 Capital gains  Long-term 9.3080 9.3080 9.3080 9.3080 9.3080 9.3080 Capital gains  Short-term 0.7978 0.7978 0.7978 0.7978 0.7978 0.7978 Total $12.7840 $12.3590 $12.4080 $12.5400 $12.7450 $12.9820 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $69.20 $73.42* $67.43 $67.77 $67.79 $70.25* $67.88 $74.57 7/31/08 51.07 54.19 49.43 49.70 49.73 51.53 49.77 55.90 16 Fund price and distribution information For the 12-month period ended 7/31/08 cont. 2015 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.7851 $2.2881 $2.2161 $2.4971 $2.7631 $2.9741 Capital gains  Long-term 6.3180 6.3180 6.3180 6.3180 6.3180 6.3180 Capital gains  Short-term 0.4249 0.4249 0.4249 0.4249 0.4249 0.4249 Total $9.5280 $9.0310 $8.9590 $9.2400 $9.5060 $9.7170 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $67.89 $72.03* $66.22 $66.35 $66.75 $69.17* $66.79 $68.18 7/31/08 54.46 57.78 52.94 53.13 53.39 55.33 53.31 54.71 2010 Fund Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $2.7279 $2.3249 $2.3779 $2.3889 $2.6409 $2.8879 Capital gains  Long-term 2.6886 2.6886 2.6886 2.6886 2.6886 2.6886 Capital gains  Short-term 0.2195 0.2195 0.2195 0.2195 0.2195 0.2195 Total $5.6360 $5.2330 $5.2860 $5.2970 $5.5490 $5.7960 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $59.21 $62.82* $57.84 $57.67 $57.85 $59.95* $58.00 $62.15 7/31/08 51.26 54.39 49.94 49.73 50.02 51.83 50.06 54.06 Maturity Fund Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $2.3309 $1.8719 $1.8949 $2.0709 $2.2019 $2.4699 Capital gains  Long-term 2.1580 2.1580 2.1580 2.1580 2.1580 2.1580 Capital gains  Short-term 0.2871 0.2871 0.2871 0.2871 0.2871 0.2871 Total $4.7760 $4.3170 $4.3400 $4.5160 $4.6470 $4.9150 Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/07 $57.13 $60.62* $57.17 $57.27 $57.27 $59.35* $57.15 $57.27 7/31/08 50.60 53.69 50.68 50.78 50.72 52.56 50.61 50.74 * Reflects an increase in sales charges that took effect on 1/2/08. Fund performance for most recent calendar year Total return for periods ended 6/30/08 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2050 Fund* Life of fund 18.36% 11.55% 15.57% 12.69% 15.58% 15.58% 16.43% 12.36% 17.36% 19.27% Annual average 5.46 3.51 4.67 3.84 4.67 4.67 4.92 3.75 5.18 5.72 3 years 13.08 6.59 10.55 7.79 10.56 10.56 11.33 7.43 12.15 13.92 Annual average 4.18 2.15 3.40 2.53 3.40 3.40 3.64 2.42 3.90 4.44 1 year 16.25 21.06 16.86 20.51 16.88 17.60 16.66 19.58 16.46 16.04 2045 Fund Life of fund 23.52 16.40 20.15 17.74 20.16 20.16 21.28 17.03 22.44 24.65 Annual average 5.93 4.23 5.13 4.55 5.13 5.13 5.40 4.38 5.67 6.19 3 years 14.00 7.44 11.46 9.21 11.46 11.46 12.33 8.39 13.17 14.87 Annual average 4.46 2.42 3.68 2.98 3.68 3.68 3.95 2.72 4.21 4.73 1 year 15.89 20.73 16.52 19.64 16.52 17.15 16.33 19.25 16.10 15.69 2040 Fund Life of fund 23.08 16.01 19.76 17.29 19.79 19.79 20.85 16.62 22.03 24.20 Annual average 5.82 4.13 5.04 4.44 5.04 5.04 5.30 4.28 5.58 6.08 3 years 13.71 7.17 11.17 8.87 11.18 11.18 12.01 8.08 12.88 14.53 Annual average 4.38 2.34 3.59 2.87 3.60 3.60 3.85 2.62 4.12 4.63 1 year 15.33 20.20 15.96 19.21 15.96 16.61 15.75 18.70 15.54 15.13 2035 Fund Life of fund 22.05 15.03 18.77 16.36 18.84 18.84 19.85 15.66 20.84 23.19 Annual average 5.58 3.89 4.80 4.22 4.82 4.82 5.06 4.04 5.29 5.85 3 years 13.12 6.62 10.62 8.35 10.67 10.67 11.43 7.54 12.14 13.99 Annual average 4.19 2.16 3.42 2.71 3.44 3.44 3.67 2.45 3.89 4.46 1 year 14.52 19.43 15.15 18.42 15.15 15.80 14.93 17.90 14.72 14.30 17 Fund performance for most recent calendar year Total return for periods ended 6/30/08 cont. Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) (11/1/04) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV 2030 Fund Life of fund 21.43% 14.44% 18.10% 15.67% 18.10% 18.10% 19.18% 15.00% 20.27% 22.47% Annual average 5.43 3.74 4.64 4.05 4.64 4.64 4.90 3.88 5.16 5.68 3 years 12.88 6.40 10.33 8.05 10.35 10.35 11.16 7.27 11.97 13.68 Average annual 4.12 2.09 3.33 2.61 3.34 3.34 3.59 2.37 3.84 4.37 1 year 13.55 18.52 14.22 17.55 14.23 14.89 14.01 17.02 13.79 13.37 2025 Fund Life of fund 20.79 13.85 17.51 15.10 17.50 17.50 18.61 14.46 19.69 21.90 Annual average 5.28 3.60 4.50 3.91 4.49 4.49 4.76 3.75 5.02 5.55 3 years 12.68 6.20 10.16 7.89 10.16 10.16 11.00 7.11 11.83 13.52 Average annual 4.06 2.03 3.28 2.56 3.28 3.28 3.54 2.32 3.80 4.32 1 year 12.50 17.52 13.16 16.53 13.15 13.83 12.93 15.98 12.71 12.28 2020 Fund Life of fund 18.17 11.38 14.93 12.43 14.96 14.96 16.00 11.93 17.17 19.24 Annual average 4.66 2.98 3.87 3.24 3.87 3.87 4.13 3.12 4.41 4.91 3 years 10.94 4.56 8.44 6.06 8.47 8.47 9.27 5.44 10.13 11.75 Average annual 3.52 1.50 2.74 1.98 2.75 2.75 3.00 1.78 3.27 3.77 1 year 10.84 15.97 11.53 15.14 11.51 12.23 11.30 14.41 11.07 10.63 2015 Fund Life of fund 16.27 9.58 13.14 10.55 13.15 13.15 14.20 10.20 15.34 17.35 Annual average 4.19 2.52 3.42 2.77 3.42 3.42 3.68 2.68 3.97 4.46 3 years 10.07 3.73 7.63 5.15 7.62 7.62 8.44 4.64 9.29 10.91 Annual average 3.25 1.23 2.48 1.69 2.48 2.48 2.74 1.52 3.01 3.51 1 year 7.80 13.11 8.48 12.43 8.47 9.26 8.24 11.45 8.02 7.56 2010 Fund Life of fund 12.67 6.20 9.62 6.92 9.62 9.62 10.67 6.80 11.71 13.70 Annual average 3.30 1.65 2.53 1.84 2.53 2.53 2.80 1.81 3.06 3.56 3 years 8.06 1.85 5.64 3.04 5.64 5.64 6.48 2.76 7.29 8.87 Annual average 2.62 0.61 1.85 1.00 1.85 1.85 2.11 0.91 2.37 2.87 1 year 4.67 10.15 5.39 9.69 5.40 6.26 5.13 8.45 4.90 4.44 Maturity Life of fund 10.70 4.33 7.65 4.91 7.76 7.76 8.67 4.86 9.69 11.68 Fund Annual average 2.81 1.16 2.03 1.31 2.06 2.06 2.29 1.30 2.55 3.06 3 years 7.02 0.85 4.61 1.93 4.68 4.68 5.41 1.72 6.20 7.81 Annual average 2.29 0.28 1.51 0.64 1.54 1.54 1.77 0.57 2.03 2.54 1 year 3.66 9.21 4.40 8.82 4.37 5.26 4.16 7.52 3.91 3.44 * The inception date of Putnam RetirementReady 2050 Fund is 5/2/05 for all share classes.  Because no class R shares of the fund were outstanding on 12/20/05 and 12/21/05, class R performance for the period from 12/19/05 to 12/21/05 is based on class A performance, adjusted for the applicable sales charge and the higher operating expenses for class R shares. 18 Total annual operating expenses For the fiscal year ended 7/31/07 Class A Class B Class C Class M Class R Class Y 2050 Fund Net expense* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Total annual fund operating expense 1.31% 2.06% 2.06% 1.81% 1.56% 1.06% 2045 Fund Net expense* 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Total annual fund operating expense 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% 2040 Fund Net expense* 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Total annual fund operating expense 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% 2035 Fund Net expense* 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Total annual fund operating expense 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% 2030 Fund Net expense* 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Total annual fund operating expense 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% 2025 Fund Net expense* 1.19% 1.94% 1.94% 1.69% 1.44% 0.94% Total annual fund operating expense 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% 2020 Fund Net expense* 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Total annual fund operating expense 1.16% 1.91% 1.91% 1.66% 1.41% 0.91% 2015 Fund Net expense* 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Total annual fund operating expense 1.08% 1.83% 1.83% 1.58% 1.33% 0.83% 2010 Fund Net expense* 0.99% 1.74% 1.74% 1.49% 1.24% 0.74% Total annual fund operating expense 1.01% 1.76% 1.76% 1.51% 1.26% 0.76% Maturity Fund Total annual fund operating expense 0.97% 1.72% 1.72% 1.47% 1.22% 0.72% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Managements decision to contractually limit expenses through 7/31/08. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. Expense information also does not include the fees and expenses of the underlying Putnam mutual funds in which the RetirementReady Funds invest. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first table in this section shows the expenses you would have paid on a $1,000 investment in each of the Putnam RetirementReady Funds from February 1, 2008, to July 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. You may use the information in this table to estimate the expenses that you paid over the period. Simply divide your account value by $1,000, and then multiply the result by the number in the first line (Expenses paid per $1,000) for the class of shares you own. 19 Class A Class B Class C Class M Class R Class Y 2050 Fund Expenses paid per $1,000* $1.69 $5.30 $5.30 $4.10 $2.90 $0.48 Ending value (after expenses) $942.70 $939.00 $939.20 $940.30 $941.40 $943.80 2045 Fund Expenses paid per $1,000* $1.69 $5.31 $5.31 $4.10 $2.90 $0.48 Ending value (after expenses) $943.60 $940.10 $940.20 $941.50 $942.60 $945.00 2040 Fund Expenses paid per $1,000* $1.69 $5.31 $5.31 $4.10 $2.90 $0.48 Ending value (after expenses) $944.40 $941.00 $941.10 $942.20 $943.40 $945.60 2035 Fund Expenses paid per $1,000* $1.69 $5.31 $5.31 $4.11 $2.90 $0.48 Ending value (after expenses) $946.30 $942.80 $942.90 $943.90 $945.30 $947.40 2030 Fund Expenses paid per $1,000* $1.70 $5.32 $5.32 $4.11 $2.90 $0.48 Ending value (after expenses) $947.90 $944.60 $944.40 $945.60 $946.80 $949.00 2025 Fund Expenses paid per $1,000* $1.70 $5.32 $5.32 $4.12 $2.91 $0.49 Ending value (after expenses) $950.00 $946.30 $946.40 $947.40 $948.60 $951.10 2020 Fund Expenses paid per $1,000* $1.70 $5.34 $5.34 $4.13 $2.91 $0.49 Ending value (after expenses) $954.60 $950.90 $950.80 $952.10 $953.20 $955.70 2015 Fund Expenses paid per $1,000* $1.71 $5.36 $5.36 $4.14 $2.93 $0.49 Ending value (after expenses) $962.20 $958.70 $958.70 $960.10 $961.10 $963.50 2010 Fund Expenses paid per $1,000* $1.72 $5.38 $5.38 $4.16 $2.94 $0.49 Ending value (after expenses) $972.10 $968.40 $968.40 $969.70 $970.90 $973.20 Maturity Fund Expenses paid per $1,000* $1.72 $5.40 $5.40 $4.17 $2.95 $0.49 Ending value (after expenses) $977.70 $973.80 $974.00 $975.10 $976.30 $979.00 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/08. The expense ratio may differ for each share class (see the next table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y 2050 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.40% 1.15% 1.15% 0.90% 0.65% 0.15% 2045 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.47% 1.22% 1.22% 0.97% 0.72% 0.22% 2040 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.45% 1.20% 1.20% 0.95% 0.70% 0.20% 2035 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.49% 1.24% 1.24% 0.99% 0.74% 0.24% 20 2030 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.48% 1.23% 1.23% 0.98% 0.73% 0.23% 2025 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.47% 1.22% 1.22% 0.97% 0.72% 0.22% 2020 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.48% 1.23% 1.23% 0.98% 0.73% 0.23% 2015 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.50% 1.25% 1.25% 1.00% 0.75% 0.25% 2010 Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.49% 1.24% 1.24% 0.99% 0.74% 0.24% Maturity Fund Expenses paid per $1,000* $1.76 $5.52 $5.52 $4.27 $3.02 $0.50 Ending value (after expenses) $1,023.12 $1,019.39 $1,019.39 $1,020.64 $1,021.88 $1,024.37 Annualized expense ratio 0.35% 1.10% 1.10% 0.85% 0.60% 0.10% Lipper peer group Average expense ratio 0.51% 1.26% 1.26% 1.01% 0.76% 0.26% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of net assets for the six months ended 7/31/08. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For each funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  The Lipper category for each fund is specified in the following table. The peer group may include funds that are significantly larger than the fund, which may limit the comparability of the funds expenses to the simple average, which is typically higher than the asset-weighted average. Putnam RetirementReady Fund Lipper category RetirementReady 2050 Fund Mixed-Asset Target 2050+ RetirementReady 2045 Fund Mixed-Asset Target 2045 RetirementReady 2040 Fund Mixed-Asset Target 2040 RetirementReady 2035 Fund Mixed-Asset Target 2035 RetirementReady 2030 Fund Mixed-Asset Target 2030 RetirementReady 2025 Fund Mixed-Asset Target 2025 RetirementReady 2020 Fund Mixed-Asset Target 2020 RetirementReady 2015 Fund Mixed-Asset Target 2015 RetirementReady 2010 Fund Mixed-Asset Target 2010 RetirementReady Maturity Fund Mixed-Asset Target Allocation Conservative 21 Your funds management Your fund is managed by the members of the Global Asset Allocation Team. Jeffrey Knight is the Portfolio Leader, and Robert Kea and Robert Schoen are Portfolio Members. The Portfolio Leader and Portfolio Members coordinate the teams management of the fund. For a complete listing of the members of the Global Asset Allocation Team, including those who are not Portfolio Leaders or Portfolio Members of your fund, please visit the Individual Investors section of www.putnam.com. Trustee and Putnam employee fund ownership As of July 31, 2008, 10 of the 12 Trustees of the Putnam funds owned fund shares. The table below shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in Total assets in the fund all Putnam funds Trustees $205,000 $76,000,000 Putnam employees $11,177,000 $568,000,000 Other Putnam funds managed by the Portfolio Leader and Portfolio Members Jeffrey Knight is also a Portfolio Leader of the Putnam Asset Allocation Funds (Growth, Balanced, and Conservative Portfolios), Putnam Income Strategies Fund, Putnam Voyager Fund, and Putnam Growth Opportunities Fund, and a Portfolio Member of The George Putnam Fund of Boston and the Putnam Discovery Growth Fund. Robert Kea is also a Portfolio Member of Putnam Asset Allocation Funds (Growth, Balanced, and Conservative Portfolios) and Putnam Income Strategies Fund. Robert Schoen is also a Portfolio Leader of Putnam Voyager Fund and Putnam Growth Opportunities Fund, and a Portfolio Member of the Putnam Asset Allocation Funds (Growth, Balanced, and Conservative Portfolios), Putnam Income Strategies Fund, and Putnam Discovery Growth Fund. Jeffrey Knight, Robert Kea, and Robert Schoen may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. Investment team fund ownership Your funds Portfolio Leader and Portfolio Members, as well as the members of Putnams Executive Board, each invest in one or more of the six mutual funds that underlie Putnam RetirementReady Funds. Investment team fund ownership The following table shows how much the funds current Portfolio Leader and Portfolio Members have invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of July 31, 2008, and July 31, 2007. 22 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Lehman Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch 91-Day Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Morgan Stanley Capital International (MSCI) EAFE Index is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 23 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., each fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Management Total Expenses Fee (percentile) (percentile) Putnam RetirementReady Maturity Fund 95th 15th Putnam RetirementReady 2010 Fund 99th 25th Putnam RetirementReady 2015 Fund 88th 50th Putnam RetirementReady 2020 Fund 89th 56th Putnam RetirementReady 2025 Fund 89th 56th Putnam RetirementReady 2030 Fund 89th 56th Putnam RetirementReady 2035 Fund 99th 56th Putnam RetirementReady 2040 Fund 99th 44th Putnam RetirementReady 2045 Fund 99th 56th Putnam RetirementReady 2050 Fund 99th 50th (The comparative fee and expense information for each Putnam RetirementReady Fund includes the fees and expenses of the underlying Putnam funds in which a Putnam RetirementReady Fund invests, as well as the fees and expenses of the underlying funds in which other funds in the Lipper peer group invest. In addition, because each Putnam RetirementReady Funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing 24 recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to the Putnam RetirementReady funds because each had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. The Trustees considered that most Putnam funds currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of the Putnam RetirementReady Funds, the Trustees considered the Lipper peer group percentile rankings for each funds class A share cumulative total return performance results at net asset value for the one-year and three-year periods ended December 31, 2007. This information is shown in the following table. (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Where applicable, the table also 25 shows the number of funds in the peer groups for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. Past performance is no guarantee of future returns. One-year Three-year period rank period rank (# of funds (# of funds in category) in category) Putnam RetirementReady Maturity Fund Lipper Mixed-Asset Target Allocation Conservative Funds 84th (414) 76th (261) Putnam RetirementReady 2010 Fund Lipper Mixed-Asset Target 2010 Funds 97th (140) 86th (55) Putnam RetirementReady 2015 Fund Lipper Mixed-Asset Target 2020 Funds 92nd (191) 83rd (72) Putnam RetirementReady 2020 Fund Lipper Mixed-Asset Target 2020 Funds 94th (191) 61st (72) Putnam RetirementReady 2025 Fund Lipper Mixed-Asset Target 2030 Funds 92nd (171) 80th (62) Putnam RetirementReady 2030 Fund Lipper Mixed-Asset Target 2030 Funds 95th (171) 72nd (62) Putnam RetirementReady 2035 Fund Lipper Mixed-Asset Target 2030+ Funds 89th (237) 83rd (80) Putnam RetirementReady 2040 Fund Lipper Mixed-Asset Target 2030+ Funds 90th (237) 76th (80) Putnam RetirementReady 2045 Fund Lipper Mixed-Asset Target 2030+ Funds 91st (237) 72nd (80) Putnam RetirementReady 2050 Fund Lipper Mixed-Asset Target 2030+ Funds 93rd (237)  See page 27 for more recent Lipper performance ranking information for the funds. Past performance is no guarantee of future results. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. More recent peer group rankings More recent Lipper percentile rankings are shown for the funds in the following table. Note that this information was not available to the Trustees when they approved the continuance of the funds management contract. The table shows the Lipper peer group percentile rankings of each funds class A share total return performance at net asset value. These rankings were determined on an annualized basis and are for the one-year period ended on the 26 most recent calendar quarter (June 30, 2008). Where applicable, the table also shows each funds rank among the total number of funds in its peer group for the respective periods; this information is indicated in parentheses following the percentile. Note that the first percentile denotes the best performing funds and the 100th percentile denotes the worst performing funds. One-year period rank Putnam RetirementReady Maturity Fund Lipper Mixed-Asset Target Allocation Conservative Funds 71st (303/429) Putnam RetirementReady 2010 Fund Lipper Mixed-Asset Target 2010 Funds 50th (78/158) Putnam RetirementReady 2015 Fund Lipper Mixed-Asset Target 2015 Funds 72nd (72/99) Putnam RetirementReady 2020 Fund Lipper Mixed-Asset Target 2020 Funds 87th (117/134) Putnam RetirementReady 2025 Fund Lipper Mixed-Asset Target 2025 Funds 81st (63/77) Putnam RetirementReady 2030 Fund Lipper Mixed-Asset Target 2030 Funds 91st (119/131) Putnam RetirementReady 2035 Fund Lipper Mixed-Asset Target 2035 Funds 94th (73/77) Putnam RetirementReady 2040 Fund Lipper Mixed-Asset Target 2040 Funds 96th (111/115) Putnam RetirementReady 2045 Fund Lipper Mixed-Asset Target 2045 Funds 93rd (61/65) Putnam RetirementReady 2050 Fund Lipper Mixed-Asset Target 2050+ Funds 93rd (58/62) 27 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidentiality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2008, are available in the Individual Investors section of www.putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. 28 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semi-annual report, the highlight table also includes the current reporting period. 29 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam RetirementReady ® Funds: In our opinion, the accompanying statements of assets and liabilities, including the funds portfolios, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of each series of the Putnam RetirementReady ® Funds (the trust) at July 31, 2008, and the results of each of their operations, the changes in each of their net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the trusts management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at July 31, 2008 by correspondence with the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts September 11, 2008 30 The funds portfolio 7/31/08 2050 Fund Shares Value Asset Allocation Funds* (% ) Putnam Income Strategies Fund (Class Y)  $ Total Asset Allocation Funds (cost $) $ Equity Funds* (95.8%) Putnam Capital Opportunities Fund (Class Y) 139,773 $1,271,931 Putnam Equity Income Fund (Class Y) 60,502 868,806 Putnam Fund for Growth and Income (Class Y) 66,328 855,628 Putnam International Equity Fund (Class Y) 44,881 1,084,323 Putnam International Growth and Income Fund (Class Y) 88,690 1,082,909 Putnam International New Opportunities Fund (Class Y) 66,303 1,078,093 Putnam Investors Fund (Class Y) 137,425 1,683,456 Putnam Mid Cap Value Fund (Class Y) 35,785 403,652 Putnam Vista Fund (Class Y) 36,475 400,493 Putnam Voyager Fund (Class Y) 96,511 1,696,663 Total Equity Funds (cost $12,202,667) $10,425,954 Fixed Income Funds* (5.0%) Putnam Diversified Income Trust (Class Y)  $ Putnam High Yield Advantage Fund (Class Y) 38,282 221,651 Putnam Income Fund (Class Y) 34,690 222,014 Putnam Money Market Fund (Class A) 105,149 105,149 Total Fixed Income Funds (cost $573,838) $548,814 Total investments (cost $12,776,505) $10,974,768 * Percentages indicated are based on net assets of $10,888,722 2045 Fund Shares Value Asset Allocation Funds* (%) Putnam Income Strategies Fund (Class Y)  $ Total Asset Allocation Funds (cost $) $ Equity Funds* (93.9%) Putnam Capital Opportunities Fund (Class Y) 273,156 $2,485,720 Putnam Equity Income Fund (Class Y) 120,449 1,729,650 Putnam Fund for Growth and Income (Class Y) 133,607 1,723,534 Putnam International Equity Fund (Class Y) 90,935 2,196,997 Putnam International Growth and Income Fund (Class Y) 177,910 2,172,280 Putnam International New Opportunities Fund (Class Y) 132,981 2,162,267 Putnam Investors Fund (Class Y) 272,834 3,342,215 Putnam Mid Cap Value Fund (Class Y) 68,117 768,355 Putnam Vista Fund (Class Y) 69,419 762,219 Putnam Voyager Fund (Class Y) 191,597 3,368,276 Total Equity Funds (cost $24,384,002) $20,711,513 Fixed Income Funds* (6.7%) Putnam Diversified Income Trust (Class Y) 22,132 $196,752 Putnam High Yield Advantage Fund (Class Y) 77,390 448,090 Putnam Income Fund (Class Y) 80,636 516,068 Putnam Money Market Fund (Class A) 322,800 322,800 Total Fixed Income Funds (cost $1,555,098) $1,483,710 Total investments (cost $25,939,100) $22,195,223 * Percentages indicated are based on net assets of $22,061,611 2040 Fund Shares Value Asset Allocation Funds* (%) Putnam Income Strategies Fund (Class Y)  $ Total Asset Allocation Funds (cost $) $ Equity Funds* (88.9%) Putnam Capital Opportunities Fund (Class Y) 365,790 $3,328,687 Putnam Equity Income Fund (Class Y) 166,863 2,396,149 Putnam Fund for Growth and Income (Class Y) 182,705 2,356,897 Putnam International Equity Fund (Class Y) 119,086 2,877,127 Putnam International Growth and Income Fund (Class Y) 236,878 2,892,285 Putnam International New Opportunities Fund (Class Y) 177,069 2,879,145 Putnam Investors Fund (Class Y) 380,144 4,656,768 Putnam Mid Cap Value Fund (Class Y) 94,072 1,061,130 Putnam Vista Fund (Class Y) 95,872 1,052,673 Putnam Voyager Fund (Class Y) 266,913 4,692,332 Total Equity Funds (cost $33,296,289) $28,193,193 Fixed Income Funds* (11.2%) Putnam Diversified Income Trust (Class Y) 103,502 $920,134 Putnam High Yield Advantage Fund (Class Y) 127,174 736,339 Putnam Income Fund (Class Y) 172,334 1,102,940 Putnam Money Market Fund (Class A) 785,948 785,948 Total Fixed Income Funds (cost $3,725,979) $3,545,361 Total investments (cost $37,022,268) $31,738,554 * Percentages indicated are based on net assets of $31,712,079 2035 Fund Shares Value Asset Allocation Funds* (%) Putnam Income Strategies Fund (Class Y)  $ Total Asset Allocation Funds (cost $) $ Equity Funds* (84.3%) Putnam Capital Opportunities Fund (Class Y) 533,062 $4,850,865 Putnam Equity Income Fund (Class Y) 248,988 3,575,468 Putnam Fund for Growth and Income (Class Y) 271,406 3,501,132 Putnam International Equity Fund (Class Y) 167,661 4,050,697 Putnam International Growth and Income Fund (Class Y) 340,843 4,161,695 Putnam International New Opportunities Fund (Class Y) 254,780 4,142,721 Putnam Investors Fund (Class Y) 567,503 6,951,914 Putnam Mid Cap Value Fund (Class Y) 139,027 1,568,228 Putnam Vista Fund (Class Y) 141,687 1,555,726 Putnam Voyager Fund (Class Y) 398,521 7,005,991 Total Equity Funds (cost $49,510,269) $41,364,437 Fixed Income Funds* (15.8%) Putnam Diversified Income Trust (Class Y) 253,438 $2,253,067 Putnam High Yield Advantage Fund (Class Y) 290,734 1,683,352 Putnam Income Fund (Class Y) 364,145 2,330,531 Putnam Money Market Fund (Class A) 1,477,643 1,477,643 Total Fixed Income Funds (cost $8,184,895) $7,744,593 Total investments (cost $57,695,164) $49,109,030 * Percentages indicated are based on net assets of $49,080,406 The accompanying notes are an integral part of these financial statements. 31 The funds portfolio 7/31/08 cont. 2030 Fund Shares Value Asset Allocation Funds* (%) Putnam Income Strategies Fund (Class Y)  $ Total Asset Allocation Funds (cost $) $ Equity Funds* (79.0%) Putnam Capital Opportunities Fund (Class Y) 644,036 $5,860,724 Putnam Equity Income Fund (Class Y) 320,461 4,601,824 Putnam Fund for Growth and Income (Class Y) 356,516 4,599,052 Putnam International Equity Fund (Class Y) 227,392 5,493,797 Putnam International Growth and Income Fund (Class Y) 433,657 5,294,952 Putnam International New Opportunities Fund (Class Y) 324,149 5,270,655 Putnam Investors Fund (Class Y) 726,092 8,894,625 Putnam Mid Cap Value Fund (Class Y) 173,822 1,960,714 Putnam Vista Fund (Class Y) 177,135 1,944,939 Putnam Voyager Fund (Class Y) 509,880 8,963,699 Total Equity Funds (cost $63,613,451) $52,884,981 Fixed Income Funds* (21.4%) Putnam Diversified Income Trust (Class Y) 501,734 $4,460,413 Putnam High Yield Advantage Fund (Class Y) 523,973 3,033,805 Putnam Income Fund (Class Y) 663,381 4,245,640 Putnam Money Market Fund (Class A) 2,577,095 2,577,095 Total Fixed Income Funds (cost $15,152,157) $14,316,953 Total investments (cost $78,765,608) $67,201,934 * Percentages indicated are based on net assets of $66,916,646 2025 Fund Shares Value Asset Allocation Funds* (%) Putnam Income Strategies Fund (Class Y)  $ Total Asset Allocation Funds (cost $) $ Equity Funds* (72.4%) Putnam Capital Opportunities Fund (Class Y) 737,322 $6,709,627 Putnam Equity Income Fund (Class Y) 377,825 5,425,560 Putnam Fund for Growth and Income (Class Y) 412,159 5,316,849 Putnam International Equity Fund (Class Y) 228,509 5,520,766 Putnam International Growth and Income Fund (Class Y) 460,255 5,619,713 Putnam International New Opportunities Fund (Class Y) 344,048 5,594,226 Putnam Investors Fund (Class Y) 861,935 10,558,701 Putnam Mid Cap Value Fund (Class Y) 192,351 2,169,722 Putnam Vista Fund (Class Y) 196,029 2,152,399 Putnam Voyager Fund (Class Y) 605,315 10,641,438 Total Equity Funds (cost $71,539,985) $59,709,001 Fixed Income Funds* (28.0%) Putnam Diversified Income Trust (Class Y) 793,371 $7,053,067 Putnam High Yield Advantage Fund (Class Y) 715,379 4,142,042 Putnam Income Fund (Class Y) 1,126,832 7,211,725 Putnam Money Market Fund (Class A) 4,684,383 4,684,383 Total Fixed Income Funds (cost $24,390,638) $23,091,217 Total investments (cost $95,930,623) $82,800,218 * Percentages indicated are based on net assets of $82,480,217 2020 Fund Shares Value Asset Allocation Funds* (3.5%) Putnam Income Strategies Fund (Class Y) 311,502 $3,171,086 Total Asset Allocation Funds (cost $3,395,804) $3,171,086 Equity Funds* (60.9%) Putnam Capital Opportunities Fund (Class Y) 774,620 $7,049,045 Putnam Equity Income Fund (Class Y) 380,995 5,471,085 Putnam Fund for Growth and Income (Class Y) 411,093 5,303,096 Putnam International Equity Fund (Class Y) 152,487 3,684,079 Putnam International Growth and Income Fund (Class Y) 335,076 4,091,279 Putnam International New Opportunities Fund (Class Y) 250,454 4,072,387 Putnam Investors Fund (Class Y) 864,891 10,594,920 Putnam Mid Cap Value Fund (Class Y) 197,998 2,233,420 Putnam Vista Fund (Class Y) 201,779 2,215,537 Putnam Voyager Fund (Class Y) 607,422 10,678,485 Total Equity Funds (cost $66,001,266) $55,393,333 Fixed Income Funds* (35.9%) Putnam Diversified Income Trust (Class Y) 1,143,657 $10,167,110 Putnam High Yield Advantage Fund (Class Y) 794,330 4,599,172 Putnam Income Fund (Class Y) 1,625,850 10,405,438 Putnam Money Market Fund (Class A) 7,496,705 7,496,705 Total Fixed Income Funds (cost $34,455,188) $32,668,425 Total investments (cost $103,852,258) $91,232,844 * Percentages indicated are based on net assets of $90,963,220 2015 Fund Shares Value Asset Allocation Funds* (13.9%) Putnam Income Strategies Fund (Class Y) 1,254,494 $12,770,748 Total Asset Allocation Funds (cost $13,713,196) $12,770,748 Equity Funds* (40.7%) Putnam Capital Opportunities Fund (Class Y) 686,403 $6,246,264 Putnam Equity Income Fund (Class Y) 275,762 3,959,945 Putnam Fund for Growth and Income (Class Y) 322,723 4,163,125 Putnam International Equity Fund (Class Y) 111,983 2,705,503 Putnam International Growth and Income Fund (Class Y) 109,915 1,342,060 Putnam International New Opportunities Fund (Class Y) 82,157 1,335,874 Putnam Investors Fund (Class Y) 629,250 7,708,309 Putnam Mid Cap Value Fund (Class Y) 99,207 1,119,051 Putnam Vista Fund (Class Y) 101,113 1,110,219 Putnam Voyager Fund (Class Y) 441,964 7,769,719 Total Equity Funds (cost $44,928,401) $37,460,069 Fixed Income Funds* (45.5%) Putnam Diversified Income Trust (Class Y) 1,663,816 $14,791,323 Putnam High Yield Advantage Fund (Class Y) 795,992 4,608,792 Putnam Income Fund (Class Y) 1,792,830 11,474,110 Putnam Money Market Fund (Class A) 11,011,785 11,011,785 Total Fixed Income Funds (cost $44,217,423) $41,886,010 Total investments (cost $102,859,020) $92,116,827 * Percentages indicated are based on net assets of $91,994,080 The accompanying notes are an integral part of these financial statements. 32 The funds portfolio 7/31/08 cont. 2010 Fund Shares Value Asset Allocation Funds* (24.1% ) Putnam Income Strategies Fund (Class Y) 992,519 $10,103,845 Total Asset Allocation Funds (cost $10,775,017) $10,103,845 Equity Funds* (22.8%) Putnam Capital Opportunities Fund (Class Y) 238,367 $2,169,143 Putnam Equity Income Fund (Class Y) 88,954 1,277,382 Putnam Fund for Growth and Income (Class Y) 61,192 789,373 Putnam International Equity Fund (Class Y) 35,648 861,262 Putnam International Growth and Income Fund (Class Y)   Putnam International New Opportunities Fund (Class Y)   Putnam Investors Fund (Class Y) 182,056 2,230,191 Putnam Mid Cap Value Fund (Class Y)   Putnam Vista Fund (Class Y)   Putnam Voyager Fund (Class Y) 127,831 2,247,263 Total Equity Funds (cost $11,004,894) $9,574,614 Fixed Income Funds* (53.2%) Putnam Diversified Income Trust (Class Y) 969,913 $8,622,530 Putnam High Yield Advantage Fund (Class Y) 358,976 2,078,473 Putnam Income Fund (Class Y) 687,127 4,397,612 Putnam Money Market Fund (Class A) 7,224,817 7,224,817 Total Fixed Income Funds (cost $23,456,296) $22,323,432 Total investments (cost $45,236,207) $42,001,891 * Percentages indicated are based on net assets of $41,953,267 Maturity Fund Shares Value Asset Allocation Funds* (35.8%) Putnam Income Strategies Fund (Class Y) 758,037 $7,716,816 Total Asset Allocation Funds (cost $8,238,617) $7,716,816 Equity Funds* (17.1%) Putnam Capital Opportunities Fund (Class Y) 75,927 $690,939 Putnam Equity Income Fund (Class Y) 106,049 1,522,866 Putnam Fund for Growth and Income (Class Y)   Putnam International Equity Fund (Class Y)   Putnam International Growth and Income Fund (Class Y)   Putnam International New Opportunities Fund (Class Y)   Putnam Investors Fund (Class Y) 60,339 739,155 Putnam Mid Cap Value Fund (Class Y)   Putnam Vista Fund (Class Y)   Putnam Voyager Fund (Class Y) 42,391 745,239 Total Equity Funds (cost $4,220,141) $3,698,199 Fixed Income Funds* (48.1%) Putnam Diversified Income Trust (Class Y) 433,082 $3,850,095 Putnam High Yield Advantage Fund (Class Y) 187,365 1,084,844 Putnam Income Fund (Class Y) 163,300 1,045,122 Putnam Money Market Fund (Class A) 4,389,678 4,389,678 Total Fixed Income Funds (cost $10,842,663) $10,369,739 Total investments (cost $23,301,421) $21,784,754 * Percentages indicated are based on net assets of $21,580,513 The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 7/31/08 ASSETS 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $10,974,768 $22,195,223 $31,738,554 $49,109,030 $67,201,934 Interest receivable 6 20 47 89 155 Receivable for shares of the fund sold 41,770 99,732 110,429 144,991 298,552 Receivable for securities sold 504 139,656 2,066 6,582 109,531 Receivable from Manager (Note 2) 1,460 661 325 269  Total assets 11,018,508 22,435,292 31,851,421 49,260,961 67,610,172 LIABILITIES 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Payable for shares of the fund repurchased $106,213 $336,373 $84,731 $106,129 $466,768 Payable for securities purchased 13,553 21,706 33,101 41,711 183,126 Payable for compensation of Manager (Note 2)     871 Payable for distribution fees (Note 2) 1,734 3,360 4,842 7,045 9,611 Payable for shareholder expense 3,703 3,251 4,170 5,967 6,707 Payable for audit expense 4,203 8,656 12,073 19,086 25,722 Other accrued expenses 380 335 425 616 721 Total liabilities 129,786 373,681 139,342 180,554 693,526 Net assets $10,888,722 $22,061,611 $31,712,079 $49,080,407 $66,916,646 REPRESENTED BY 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $13,758,556 $27,734,058 $39,526,112 $60,815,881 $81,915,034 Undistributed net investment income (Note 1) 130,350 14,804 70,293 185,759 437,992 Accumulated net realized loss on investments (Note 1) (1,198,447) (1,943,374) (2,600,612) (3,335,099) (3,872,706) Net unrealized depreciation of investments (1,801,737) (3,743,877) (5,283,714) (8,586,134) (11,563,674) Total  Representing net assets applicable to capital outstanding $10,888,722 $22,061,611 $31,712,079 $49,080,407 $66,916,646 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Computation of net asset value, offering price and redemption price  Class A Net Assets $7,131,818 $14,331,607 $20,918,503 $29,944,847 $38,938,007 Number of shares outstanding 150,052 279,071 397,968 586,015 769,631 Net asset value and redemption price $47.53 $51.35 $52.56 $51.10 $50.59 Offering price per class A share (100/94.25 of Class A net asset value)* $50.43 $54.48 $55.77 $54.22 $53.68 Computation of net asset value and offering price  Class B Net Assets $118,920 $158,488 $337,671 $485,745 $686,810 Number of shares outstanding 2,524 3,248 6,743 10,067 14,141 Net asset value and offering price** $47.12 $48.79*** $50.07*** $48.25 $48.57 Computation of net asset value and offering price  Class C Net Assets $34,256 $20,174 $30,290 $108,195 $118,308 Number of shares outstanding 727 410 606 2,238 2,425 Net asset value and offering price** $47.14*** $49.21*** $50.01*** $48.34 $48.78*** Computation of net asset value, offering price and redemption price  Class M Net Assets $36,491 $6,833 $9,033 $52,685 $691,051 Number of shares outstanding 772 134 179 1,080 14,204 Net asset value and redemption price $47.27 $50.83*** $50.50*** $48.81*** $48.65 Offering price per class M share (100/96.50 of Class M net asset value)* $48.98 $52.67 $52.33 $50.58 $50.41 Computation of net asset value, offering price and redemption price  Class R Net Assets $150,467 $363,541 $499,392 $499,739 $703,791 Number of shares outstanding 3,183 6,941 9,297 10,046 14,472 Net asset value, offering price and redemption value $47.27 $52.38 $53.72 $49.75 $48.63 Computation of net asset value, offering price and redemption price  Class Y Net Assets $3,416,770 $7,180,968 $9,917,190 $17,989,195 $25,778,679 Number of shares outstanding 71,601 123,705 168,189 312,941 458,005 Net asset value, offering price and redemption value $47.72 $58.05 $58.96 $57.48 $56.28 Cost of investments (Note 1) $12,776,505 $25,939,100 $37,022,268 $57,695,164 $78,765,608 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. *** Net asset value per unit may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 7/31/08 cont. ASSETS 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Investments in affiliated underlying Putnam Funds, at value (Notes 1 and 5) $82,800,218 $91,232,844 $92,116,827 $42,001,891 $21,784,754 Interest receivable 282 481 665 437 265 Receivable for shares of the fund sold 159,431 159,427 112,757 44,418 32,704 Receivable for securities sold 27,983 14,409 55,050 84,261 76,623 Total assets 82,987,914 91,407,161 92,285,299 42,131,007 21,894,346 LIABILITIES 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Payable for shares of the fund repurchased $407,605 $320,231 $207,880 $136,946 $215,397 Payable for securities purchased 45,983 63,574 23,320 12,154 83,754 Payable for compensation of Manager (Note 2) 1,158 1,150 2,963 469 735 Payable for distribution fees (Note 2) 11,106 12,712 14,349 5,868 3,244 Payable for shareholder expense 8,175 7,983 6,200 4,348 1,317 Payable for audit expense 32,816 37,468 35,868 17,505 9,250 Other accrued expenses 854 823 639 450 136 Total liabilities 507,697 443,941 291,219 177,740 313,833 Net assets $82,480,217 $90,963,220 $91,994,080 $41,953,267 $21,580,513 REPRESENTED BY 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Paid-in-capital (unlimited shares authorized) (Notes 1 and 4) $100,133,885 $108,660,912 $104,859,066 $46,315,645 $24,163,960 Undistributed net investment income (Note 1) 724,507 1,128,824 1,648,745 952,804 4,337 Accumulated net realized loss on investments (Note 1) (5,247,770) (6,207,102) (3,771,538) (2,080,866) (1,071,117) Net unrealized depreciation of investments (13,130,405) (12,619,414) (10,742,193) (3,234,316) (1,516,667) Total  Representing net assets applicable to capital outstanding $82,480,217 $90,963,220 $91,994,080 $41,953,267 $21,580,513 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Computation of net asset value, offering price and redemption price  Class A Net Assets $46,217,750 $53,339,676 $62,495,723 $23,724,587 $14,066,522 Number of shares outstanding 865,737 1,044,490 1,147,491 462,841 277,974 Net asset value and redemption price $53.39 $51.07 $54.46 $51.26 $50.60 Offering price per class A share (100/94.25 of Class A net asset value)* $56.65 $54.19 $57.78 $54.39 $53.69 Computation of net asset value and offering price  Class B Net Assets $928,220 $793,864 $464,830 $242,175 $42,677 Number of shares outstanding 18,399 16,059 8,781 4,849 842 Net asset value and offering price** $50.45 $49.43 $52.94 $49.94 $50.68*** Computation of net asset value and offering price  Class C Net Assets $150,848 $235,525 $362,674 $307,495 $1,071 Number of shares outstanding 2,979 4,739 6,826 6,184 21 Net asset value and offering price** $50.65*** $49.70 $53.13 $49.73*** $50.78*** Computation of net asset value, offering price and redemption price  Class M Net Assets $120,108 $440,149 $498,754 $553,824 $124,925 Number of shares outstanding 2,359 8,850 9,342 11,071 2,463 Net asset value and redemption price $50.92*** $49.73 $53.39 $50.02 $50.72 Offering price per class M share (100/96.50 of Class M net asset value)* $52.77 $51.53 $55.33 $51.83 $52.56 Computation of net asset value, offering price and redemption price  Class R Net Assets $696,965 $611,857 $340,206 $399,145 $154,694 Number of shares outstanding 13,728 12,294 6,381 7,974 3,057 Net asset value, offering price and redemption value $50.77 $49.77 $53.31*** $50.06 $50.61*** Computation of net asset value, offering price and redemption price  Class Y Net Assets $34,366,326 $35,542,149 $27,831,893 $16,726,041 $7,190,624 Number of shares outstanding 640,340 635,858 508,711 309,372 141,729 Net asset value, offering price and redemption value $53.67 $55.90 $54.71 $54.06 $50.74 Cost of investments (Note 1) $95,930,623 $103,852,258 $102,859,020 $45,236,207 $23,301,421 * On retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. *** Net asset value per unit may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 35 Statement of operations For the year ended 7/31/08 INVESTMENT INCOME 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Income distributions from underlying Putnam Fund shares $182,402 $391,926 $628,225 $1,119,839 $1,738,188 EXPENSES (NOTE 2) 2050 Fund 2045 Fund 2040 Fund 2035 Fund 2030 Fund Compensation of Manager (Note 2) 6,333 13,039 18,186 28,758 38,771 Distribution fees  Class A (Note 2) 21,061 43,924 61,387 88,889 116,791 Distribution fees  Class B (Note 2) 1,399 1,682 2,874 5,252 6,801 Distribution fees  Class C (Note 2) 250 203 254 975 1,050 Distribution fees  Class M (Note 2) 253 26 124 471 5,678 Distribution fees  Class R (Note 2) 540 1,494 1,939 1,948 2,468 Audit fees 4,203 8,656 12,073 19,087 25,722 Reports to shareholder 7,232 6,374 8,294 12,179 13,671 Other fees 671 613 793 1,140 1,292 Fees waived and reimbursed by Manager (Note 2) (5,828) (4,322) (5,335) (7,437) (7,001) Total expenses 36,114 71,689 100,589 151,262 205,243 Net investment income 146,288 320,237 527,636 968,577 1,532,945 Net realized loss on sale of underlying Putnam Fund shares (Notes 1 and 3) (976,022) (1,052,882) (1,019,304) (757,474) (1,103,937) Capital gain distribution from underlying Putnam Fund shares 823,654 1,659,727 2,248,116 3,315,481 4,238,962 Net unrealized depreciation of underlying Putnam Fund shares during the year (1,730,821) (4,125,874) (6,227,738) (10,214,814) (13,598,452) Net loss on investments (1,883,189) (3,519,029) (4,998,926) (7,656,807) (10,463,427) Net decrease in net assets resulting from operations $(1,736,901) $(3,198,792) $(4,471,290) $(6,688,230) $(8,930,482) Statement of operations For the year ended 7/31/08 cont. INVESTMENT INCOME 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Income distributions from underlying Putnam Fund shares $2,455,219 $3,274,288 $3,877,082 $2,230,151 $1,179,344 EXPENSES (NOTE 2) 2025 Fund 2020 Fund 2015 Fund 2010 Fund Maturity Fund Compensation of Manager (Note 2) 49,458 56,478 54,071 26,327 13,954 Distribution fees  Class A (Note 2) 143,727 173,825 183,086 82,465 47,950 Distribution fees  Class B (Note 2) 10,583 8,415 7,485 2,543 806 Distribution fees  Class C (Note 2) 1,842 1,920 2,180 1,208 11 Distribution fees  Class M (Note 2) 2,044 7,629 1,531 1,023 990 Distribution fees  Class R (Note 2) 2,606 2,152 1,001 1,525 592 Audit fees 32,816 37,468 35,868 17,505 9,250 Reports to shareholder 16,936 16,208 12,457 9,026 2,825 Other fees 1,554 1,507 1,143 834 273 Fees waived and reimbursed by Manager (Note 2) (8,734) (8,377) (5,175) (4,598) (1,162) Total expenses 252,832 297,225 293,647 137,858 75,489 Net investment income 2,202,387 2,977,063 3,583,435 2,092,293 1,103,855 Net realized loss on sale of underlying Putnam Fund shares (Notes 1 and 3) (1,242,464) (2,534,642) (1,545,515) (1,455,435) (770,892) Capital gain distribution from underlying Putnam Fund shares 4,765,801 4,612,956 2,844,702 810,385 315,911 Net unrealized depreciation of underlying Putnam Fund shares during the year (15,763,707) (15,029,143) (11,600,661) (3,429,225) (1,455,306) Net loss on investments (12,240,370) (12,950,829) (10,301,474) (4,074,275) (1,910,287) Net decrease in net assets resulting from operations $(10,037,983) $(9,973,766) $(6,718,039) $(1,981,982) $(806,432) The accompanying notes are an integral part of these financial statements. 36 Statement of changes in net assets 2050 Fund  Year ended Year ended INCREASE (DECREASE) IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $146,288 $83,209 Net realized gain (loss) on underlying Putnam Fund shares (152,368) 881,428 Net unrealized depreciation on underlying Putnam Fund shares (1,730,821) (9,729) Net increase (decrease) in net assets resulting from operations (1,736,901) 954,908 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (220,506) (94,430) Class B (2,414) (1,103) Class C (531) (9) Class M (712) (41) Class R (2,364) (298) Class Y (98,324) (29,289) Net realized short-term gain on investments Class A (668,652) (80,242) Class B (10,391) (1,314) Class C (1,795) (17) Class M (2,452) (52) Class R (7,302) (268) Class Y (269,850) (23,127) From net realized long-term gain on investments Class A (285,450) (17,256) Class B (4,436) (282) Class C (767) (4) Class M (1,047) (11) Class R (3,117) (57) Class Y (115,200) (4,974) Redemption fees (Note 1)  15 Increase (decrease) from capital share transactions (Note 4) (1,103,515) 10,764,823 Total increase (decrease) in net assets (4,535,726) 11,466,972 NET ASSETS Beginning of year 15,424,448 3,957,476 End of year $10,888,722 $15,424,448 Undistributed net investment income, end of year $130,350 $12,541 2045 Fund  Year ended Year ended INCREASE (DECREASE) IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $320,237 $354,242 Net realized gain on underlying Putnam Fund shares 606,845 4,282,320 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (4,125,874) 12,371 Net increase (decrease) in net assets resulting from operations (3,198,792) 4,648,933 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (684,640) (339,437) Class B (5,711) (1,443) Class C (644) (113) Class M (16) (67) Class R (9,867) (1,222) Class Y (251,520) (211,147) Net realized short-term gain on investments Class A (1,006,485) (121,393) Class B (9,829) (710) Class C (1,100) (68) Class M (64) (41) Class R (14,573) (416) Class Y (341,149) (68,070) From net realized long-term gain on investments Class A (3,105,468) (754,391) Class B (30,326) (4,414) Class C (3,394) (421) Class M (197) (253) Class R (44,965) (2,586) Class Y (1,052,599) (423,018) Redemption fees (Note 1) 1,630 261 Increase (decrease) from capital share transactions (Note 4) (3,152,893) 6,674,695 Total increase (decrease) in net assets (12,912,602) 9,394,679 NET ASSETS Beginning of year 34,974,213 25,579,534 End of year $22,061,611 $34,974,213 Undistributed net investment income, end of year $14,804 $48,295 The accompanying notes are an integral part of these financial statements. 37 Statement of changes in net assets cont. 2040 Fund  Year ended Year ended INCREASE (DECREASE) IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $527,636 $537,180 Net realized gain on underlying Putnam Fund shares 1,228,812 5,056,491 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (6,227,738) 400,403 Net increase (decrease) in net assets resulting from operations (4,471,290) 5,994,074 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,014,929) (491,393) Class B (7,695) (2,750) Class C (848) (43) Class M (532) (464) Class R (12,057) (1,253) Class Y (356,992) (262,203) Net realized short-term gain on investments Class A (905,345) (128,605) Class B (8,532) (904) Class C (820) (15) Class M (579) (146) Class R (10,679) (340) Class Y (295,594) (61,966) From net realized long-term gain on investments Class A (4,459,568) (1,134,064) Class B (42,025) (7,972) Class C (4,039) (128) Class M (2,852) (1,284) Class R (52,602) (2,994) Class Y (1,456,042) (546,427) Redemption fees (Note 1) 14 15 Increase (decrease) from capital share transactions (Note 4) (2,752,018) 9,641,624 Total increase (decrease) in net assets (15,855,024) 12,992,762 NET ASSETS Beginning of year 47,567,103 34,574,341 End of year $31,712,079 $47,567,103 Undistributed net investment income, end of year $70,293 $124,991 2035 Fund  Year ended Year ended INCREASE (DECREASE) IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $968,577 $977,180 Net realized gain on underlying Putnam Fund shares 2,558,007 7,717,299 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (10,214,814) 448,665 Net increase (decrease) in net assets resulting from operations (6,688,230) 9,143,144 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,505,316) (739,867) Class B (18,234) (5,989) Class C (3,153) (935) Class M (2,182) (725) Class R (14,178) (1,577) Class Y (731,993) (520,626) Net realized short-term gain on investments Class A (1,030,846) (1,525) Class B (14,777) (16) Class C (2,477) (2) Class M (1,691) (2) Class R (9,800) (3) Class Y (467,071) (971) From net realized long-term gain on investments Class A (6,474,172) (1,981,115) Class B (92,805) (21,388) Class C (15,555) (2,568) Class M (10,617) (2,432) Class R (61,547) (4,068) Class Y (2,933,416) (1,261,419) Redemption fees (Note 1) 21 192 Increase (decrease) from capital share transactions (Note 4) (4,423,962) 10,444,079 Total increase (decrease) in net assets (24,502,001) 15,042,187 NET ASSETS Beginning of year 73,582,408 58,540,221 End of year $49,080,407 $73,582,408 Undistributed net investment income, end of year $185,759 $296,868 The accompanying notes are an integral part of these financial statements. 38 Statement of changes in net assets cont. 2030 Fund  Year ended Year ended INCREASE (DECREASE) IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $1,532,945 $1,586,690 Net realized gain on underlying Putnam Fund shares 3,135,025 11,686,187 Net unrealized depreciation on underlying Putnam Fund shares (13,598,452) (50,806) Net increase (decrease) in net assets resulting from operations (8,930,482) 13,222,071 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (2,019,953) (1,131,581) Class B (20,617) (8,130) Class C (3,130) (265) Class M (27,458) (15,295) Class R (18,590) (2,298) Class Y (1,088,427) (836,925) Net realized short-term gain on investments Class A (1,024,722) (1,486) Class B (12,658) (15) Class C (1,840) (1) Class M (15,757) (22) Class R (9,397) (3) Class Y (514,573) (1,000) From net realized long-term gain on investments Class A (8,843,236) (2,794,404) Class B (109,237) (27,354) Class C (15,875) (1,578) Class M (135,977) (41,645) Class R (81,097) (6,061) Class Y (4,440,710) (1,880,333) Redemption fees (Note 1) 1,120 80 Increase (decrease) from capital share transactions (Note 4) 902,641 (2,876,149) Total increase (decrease) in net assets (26,409,975) 3,597,606 NET ASSETS Beginning of year 93,326,621 89,729,015 End of year $66,916,646 $93,326,621 Undistributed net investment income, end of year $437,992 $547,254 2025 Fund  Year ended Year ended DECREASE IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $2,202,387 $2,348,837 Net realized gain on underlying Putnam Fund shares 3,523,337 14,920,405 Net unrealized depreciation on underlying Putnam Fund shares (15,763,707) (275,035) Net increase (decrease) in net assets resulting from operations (10,037,983) 16,994,207 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (2,485,024) (1,476,514) Class B (38,146) (15,423) Class C (6,391) (2,156) Class M (10,290) (4,808) Class R (16,477) (2,938) Class Y (1,556,429) (1,317,622) Net realized short-term gain on investments Class A (1,132,503)  Class B (20,754)  Class C (3,420)  Class M (5,335)  Class R (7,551)  Class Y (659,833)  From net realized long-term gain on investments Class A (10,912,418) (3,869,888) Class B (199,976) (51,783) Class C (32,951) (7,656) Class M (51,411) (15,943) Class R (72,757) (7,627) Class Y (6,357,933) (3,130,990) Redemption fees (Note 1) 31 611 Decrease from capital share transactions (Note 4) (6,449,270) (7,229,769) Total decrease in net assets (40,056,821) (138,299) NET ASSETS Beginning of year 122,537,038 122,675,337 End of year $82,480,217 $122,537,038 Undistributed net investment income, end of year $724,507 $913,377 The accompanying notes are an integral part of these financial statements. 39 Statement of changes in net assets cont. 2020 Fund  Year ended Year ended DECREASE IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $2,977,063 $3,308,724 Net realized gain on underlying Putnam Fund shares 2,078,314 14,619,979 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (15,029,143) 794,587 Net increase (decrease) in net assets resulting from operations (9,973,766) 18,723,290 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (3,236,534) (2,219,236) Class B (27,699) (12,653) Class C (6,444) (1,638) Class M (38,440) (12,118) Class R (12,151) (2,995) Class Y (1,659,018) (1,513,866) Net realized short-term gain on investments Class A (964,123) (1,319) Class B (9,808) (9) Class C (2,233) (1) Class M (12,599) (9) Class R (3,673) (2) Class Y (460,179) (826) From net realized long-term gain on investments Class A (11,248,483) (4,451,666) Class B (114,425) (31,883) Class C (26,053) (4,866) Class M (146,989) (29,101) Class R (42,853) (6,407) Class Y (5,368,941) (2,786,572) Redemption fees (Note 1) 175 126 Decrease from capital share transactions (Note 4) (19,176,770) (20,049,758) Total decrease in net assets (52,531,006) (12,401,509) NET ASSETS Beginning of year 143,494,226 155,895,735 End of year $90,963,220 $143,494,226 Undistributed net investment income, end of year $1,128,824 $1,508,126 2015 Fund  Year ended Year ended DECREASE IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $3,583,435 $3,738,703 Net realized gain on underlying Putnam Fund shares 1,299,187 9,775,654 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (11,600,661) 631,826 Net increase (decrease) in net assets resulting from operations (6,718,039) 14,146,183 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (3,287,903) (2,262,336) Class B (26,188) (14,895) Class C (5,865) (4,122) Class M (6,216) (3,083) Class R (5,780) (268) Class Y (1,529,626) (1,454,848) Net realized short-term gain on investments Class A (501,590) (14,418) Class B (4,863) (115) Class C (1,124) (36) Class M (1,058) (25) Class R (889) (2) Class Y (218,525) (8,618) From net realized long-term gain on investments Class A (7,458,574) (3,687,110) Class B (72,311) (29,361) Class C (16,719) (9,131) Class M (15,727) (6,322) Class R (13,217) (479) Class Y (3,249,431) (2,203,814) Redemption fees (Note 1) 964 27 Decrease from capital share transactions (Note 4) (15,053,526) (4,531,037) Total decrease in net assets (38,186,207) (83,810) NET ASSETS Beginning of year 130,180,287 130,264,097 End of year $91,994,080 $130,180,287 Undistributed net investment income, end of year $1,648,745 $1,968,901 The accompanying notes are an integral part of these financial statements. 40 Statement of changes in net assets cont. 2010 Fund  Year ended Year ended DECREASE IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $2,092,293 $2,614,121 Net realized gain (loss) on underlying Putnam Fund shares (645,050) 2,982,218 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (3,429,225) 856,306 Net increase (decrease) in net assets resulting from operations (1,981,982) 6,452,645 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (1,873,550) (1,619,352) Class B (11,280) (8,771) Class C (3,657) (1,130) Class M (4,595) (4,082) Class R (11,267) (2,705) Class Y (888,858) (1,140,275) Net realized short-term gain on investments Class A (150,739) (17,103) Class B (1,065) (108) Class C (337) (15) Class M (422) (50) Class R (936) (31) Class Y (67,552) (11,264) From net realized long-term gain on investments Class A (1,846,523) (1,598,362) Class B (13,044) (10,058) Class C (4,134) (1,390) Class M (5,170) (4,626) Class R (11,470) (2,895) Class Y (827,498) (1,052,719) Redemption fees (Note 1) 238 1,258 Decrease from capital share transactions (Note 4) (15,345,661) (22,502,346) Total decrease in net assets (23,049,502) (21,523,379) NET ASSETS Beginning of year 65,002,769 86,526,148 End of year $41,953,267 $65,002,769 Undistributed net investment income, end of year $952,804 $1,397,627 Maturity Fund  Year ended Year ended DECREASE IN NET ASSETS 7/31/08 7/31/07 Operations: Net investment income $1,103,855 $1,457,065 Net realized gain (loss) on underlying Putnam Fund shares (454,981) 1,247,077 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares (1,455,306) 541,555 Net increase (decrease) in net assets resulting from operations (806,432) 3,245,697 Distributions to shareholders (Note 1) From ordinary income Net investment income Class A (830,601) (1,151,724) Class B (2,614) (5,222) Class C (39) (579) Class M (5,707) (2,339) Class R (4,681) (2,487) Class Y (378,217) (418,150) Net realized short-term gain on investments Class A (113,684) (14,502) Class B (383) (61) Class C (6) (11) Class M (1,183) (37) Class R (461) (32) Class Y (41,763) (4,384) From net realized long-term gain on investments Class A (854,436) (503,150) Class B (2,880) (2,123) Class C (43) (370) Class M (8,895) (1,276) Class R (3,462) (1,098) Class Y (313,887) (152,111) Redemption fees (Note 1) 816 579 Decrease from capital share transactions (Note 4) (7,746,813) (13,515,229) Total decrease in net assets (11,115,371) (12,528,609) NET ASSETS Beginning of year 32,695,884 45,224,493 End of year $21,580,513 $32,695,884 Undistributed net investment income, end of year $4,337 $15,608 The accompanying notes are an integral part of these financial statements. 41 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2050 Fu nd Class A July 31, 2008 $63.60 .63 d (8.57) (7.94) (1.53) (6.60) (8.13)  $47.53 (14.25) $7,132 .35 d 1.13 d 151.28 July 31, 2007 56.44 .52 d 8.65 9.17 (.99) (1.02) (2.01)  e 63.60 16.35 10,042 .34 d .81 d 67.99 July 31, 2006 54.36 .48 d,f 3.33 3.81 (.80) (.93) (1.73)  e 56.44 7.07 2,852 .35 d .86 d,f 96.90 July 31, 2005** 50.00 (.01) d 4.37 4.36     54.36 8.72 * 274 .09 *d (.02) *d 24.76 * Class B July 31, 2008 $63.12 .17 d (8.50) (8.33) (1.07) (6.60) (7.67)  $47.12 (14.91) $119 1.10 d .31 d 151.28 July 31, 2007 56.18 .07 d 8.59 8.66 (.70) (1.02) (1.72)  e 63.12 15.50 143 1.09 d .12 d 67.99 July 31, 2006 54.25 .24 d,f 3.14 3.38 (.52) (.93) (1.45)  e 56.18 6.26 45 1.10 d .43 d,f 96.90 July 31, 2005** 50.00 (.08) d 4.33 4.25     54.25 8.50 * 31 .28 *d (.16) *d 24.76 * Class C July 31, 2008 $63.43 .15 d (8.47) (8.32) (1.37) (6.60) (7.97)  $47.14 (14.90) $34 1.10 d .29 d 151.28 July 31, 2007 56.21 (.29) d 8.96 8.67 (.43) (1.02) (1.45)  e 63.43 15.49 16 1.09 d (.44) d 67.99 July 31, 2006 54.25 .73 d,f 2.66 3.39 (.50) (.93) (1.43)  e 56.21 6.29 1 1.10 d 1.31 d,f 96.90 July 31, 2005** 50.00 (.08) d 4.33 4.25     54.25 8.50 * 4 .28 *d (.16) *d 24.76 * Class M July 31, 2008 $63.41 .29 d (8.49) (8.20) (1.34) (6.60) (7.94)  $47.27 (14.69) $36 .85 d .54 d 151.28 July 31, 2007 56.28 (.07) d 8.88 8.81 (.66) (1.02) (1.68)  e 63.41 15.74 29 .84 d (.11) d 67.99 July 31, 2006 54.28 .45 d,f 3.07 3.52 (.59) (.93) (1.52)  e 56.28 6.52 3 .85 d .78 d,f 96.90 July 31, 2005** 50.00 (.05) d 4.33 4.28     54.28 8.56 * 3 .22 *d (.09) *d 24.76 * Class R July 31, 2008 $63.42 .39 d (8.44) (8.05) (1.50) (6.60) (8.10)  $47.27 (14.47) $150 .60 d .73 d 151.28 July 31, 2007 56.37 .24 d 8.76 9.00 (.93) (1.02) (1.95)  e 63.42 16.08 66 .59 d .38 d 67.99 July 31, 2006 54.32 .22 d,f 3.43 3.65 (.67) (.93) (1.60)  e 56.37 6.75 10 .60 d .40 d,f 96.90 July 31, 2005** 50.00 (.02) d 4.34 4.32     54.32 8.64 * 1 .15 *d (.04) *d 24.76 * Class Y July 31, 2008 $63.84 .71 d (8.54) (7.83) (1.69) (6.60) (8.29)  $47.72 (14.04) $3,417 .10 d 1.26 d 151.28 July 31, 2007 56.57 .58 d 8.77 9.35 (1.06) (1.02) (2.08)  e 63.84 16.65 5,128 .09 d .90 d 67.99 July 31, 2006 54.38 .62 d,f 3.34 3.96 (.84) (.93) (1.77)  e 56.57 7.34 1,047 .10 d 1.09 d,f 96.90 July 31, 2005** 50.00 .03 d 4.35 4.38     54.38 8.76 * 134 .03 *d .05 *d 24.76 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 42 43 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2045 Fun d Class A July 31, 2008 $79.24 .77 d (9.11) (8.34) (2.79) (16.76) (19.55)  e $51.35 (13.88) $14,332 .34 d 1.21 d 133.74 July 31, 2007 72.28 .74 d 10.94 11.68 (1.32) (3.40) (4.72)  e 79.24 16.36 22,590 .33 d .93 d 78.06 July 31, 2006 70.75 .83 d,f 4.42 5.25 (1.20) (2.52) (3.72)  e 72.28 7.50 15,085 .35 d 1.14 d,f 55.76 July 31, 2005*** 63.42 .28 d 7.63 7.91 (.58)  (.58)  70.75 12.51 * 8,136 .26 *d .41 *d 42.17 * Class B July 31, 2008 $76.34 .27 d (8.68) (8.41) (2.38) (16.76) (19.14)  e $48.79 (14.52) $158 1.09 d .45 d 133.74 July 31, 2007 69.98 .12 d 10.60 10.72 (.96) (3.40) (4.36)  e 76.34 15.49 158 1.08 d .16 d 78.06 July 31, 2006 68.83 (.01) d,f 4.59 4.58 (.91) (2.52) (3.43)  e 69.98 6.71 81 1.10 d (.01) d,f 55.76 July 31, 2005*** 62.00 (.24) d 7.58 7.34 (.51)  (.51)  68.83 11.87 * 17 .82 *d (.37) *d 42.17 * Class C July 31, 2008 $76.85 .23 d (8.71) (8.48) (2.40) (16.76) (19.16)  e $49.21 (14.52) $20 1.09 d .40 d 133.74 July 31, 2007 70.27 .09 d 10.67 10.76 (.78) (3.40) (4.18)  e 76.85 15.48 17 1.08 d .12 d 78.06 July 31, 2006 68.84 .32 d,f 4.26 4.58 (.63) (2.52) (3.15)  e 70.27 6.70 9 1.10 d .46 d,f 55.76 July 31, 2005*** 62.00 (.26) d 7.61 7.35 (.51)  (.51)  68.84 11.89 * 10 .82 *d (.39) *d 42.17 * Class M July 31, 2008 $77.20 .07 d (8.66) (8.59) (1.04) (16.76) (17.80) .02 $50.83 (14.29) $7 .84 d .13 d 133.74 July 31, 2007 70.38 .42 d 10.57 10.99 (.77) (3.40) (4.17)  e 77.20 15.79 1 .83 d .54 d 78.06 July 31, 2006 68.94 .51 d,f 4.26 4.77 (.81) (2.52) (3.33)  e 70.38 6.97 8 .85 d .72 d,f 55.76 July 31, 2005*** 62.00 (.06) d 7.54 7.48 (.54)  (.54)  68.94 12.09 * 9 .64 *d (.09) *d 42.17 * Class R July 31, 2008 $80.59 .50 d (9.18) (8.68) (2.78) (16.76) (19.54) .01 $52.38 (14.08) $364 .59 d .82 d 133.74 July 31, 2007 73.67 .42 d 11.28 11.70 (1.38) (3.40) (4.78)  e 80.59 16.09 193 .58 d .52 d 78.06 July 31, 2006 1 72.20 (.06) d,f 1.53 1.47     e 73.67 2.04 * 19 .36 *d (.09) *d,f 55.76 December 19, 2005 2 69.06 1.48 d 1.66 3.14     72.20 4.55 *  .23 *d 2.12 d* 36.08 * July 31, 2005*** 62.00 .30 d 7.32 7.62 (.56)  (.56)  69.06 12.33 * 1 .45 *d .45 *d 42.17 * Class Y July 31, 2008 $87.06 .93 d (10.16) (9.23) (3.02) (16.76) (19.78)  e $58.05 (13.66) $7,181 .09 d 1.29 d 133.74 July 31, 2007 78.94 1.08 d 11.90 12.98 (1.46) (3.40) (4.86)  e 87.06 16.66 12,015 .08 d 1.25 d 78.06 July 31, 2006 76.88 1.09 d,f 4.82 5.91 (1.33) (2.52) (3.85)  e 78.94 7.77 10,378 .10 d 1.37 d,f 36.08 July 31, 2005*** 68.76 .46 d 8.26 8.72 (.60)  (.60)  76.88 12.72 * 7,926 .07 *d .63 *d 42.17 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 44 45 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2040 Fun d Class A July 31, 2008 $78.37 .93 d (9.18) (8.25) (2.79) (14.77) (17.56)  e $52.56 (13.48) $20,919 .34 d 1.44 d 133.96 July 31, 2007 72.11 .87 d 10.34 11.21 (1.39) (3.56) (4.95)  e 78.37 15.77 30,802 .33 d 1.11 d 60.17 July 31, 2006 70.81 .89 d,f 4.28 5.17 (1.18) (2.69) (3.87)  e 72.11 7.38 21,829 .35 d 1.24 d,f 54.52 July 31, 2005*** 63.50 .32 d 7.51 7.83 (.52)  (.52)  e 70.81 12.37 * 12,230 .26 *d .48 *d 39.79 * Class B July 31, 2008 $75.43 .30 d (8.64) (8.34) (2.25) (14.77) (17.02)  e $50.07 (14.12) $338 1.09 d .50 d 133.96 July 31, 2007 69.82 .23 d 10.04 10.27 (1.10) (3.56) (4.66)  e 75.43 14.91 278 1.08 d .30 d 60.17 July 31, 2006 68.82 .15 d,f 4.34 4.49 (.80) (2.69) (3.49)  e 69.82 6.58 127 1.10 d .22 d,f 54.52 July 31, 2005*** 62.00 (.25) d 7.52 7.27 (.45)  (.45)  e 68.82 11.75 * 37 .82 *d (.38) *d 39.79 * Class C July 31, 2008 $75.69 .34 d (8.67) (8.33) (2.58) (14.77) (17.35)  e $50.01 (14.11) $30 1.09 d .57 d 133.96 July 31, 2007 70.00 .03 d 10.28 10.31 (1.06) (3.56) (4.62)  e 75.69 14.92 18 1.08 d .05 d 60.17 July 31, 2006 68.83 .32 d,f 4.18 4.50 (.64) (2.69) (3.33)  e 70.00 6.60 2 1.10 d .46 d,f 54.52 July 31, 2005*** 62.00 .06 d 7.22 7.28 (.45)  (.45)  e 68.83 11.77 * 1 .82 *d .09 *d 39.79 * Class M July 31, 2008 $75.81 .53 d (8.78) (8.25) (2.29) (14.77) (17.06)  e $50.50 (13.90) $9 .84 d .88 d 133.96 July 31, 2007 70.03 .57 d 9.93 10.50 (1.16) (3.56) (4.72)  e 75.81 15.19 14 .83 d .76 d 60.17 July 31, 2006 68.88 .45 d,f 4.22 4.67 (.83) (2.69) (3.52)  e 70.03 6.85 23 .85 d .64 d,f 54.52 July 31, 2005*** 62.00 .07 d 7.33 7.40 (.52)  (.52)  e 68.88 11.96 * 11 .64 *d .11 *d 39.79 * Class R July 31, 2008 $79.90 .60 d (9.20) (8.60) (2.81) (14.77) (17.58)  e $53.72 (13.68) $499 .59 d .98 d 133.96 July 31, 2007 73.56 .61 d 10.63 11.24 (1.34) (3.56) (4.90)  e 79.90 15.49 158 .58 d .75 d 60.17 July 31, 2006 1 72.11 .04 d,f 1.41 1.45     e 73.56 2.01 * 46 .36 *d .05 *d,f 54.52 December 19, 2005 2 69.04 1.47 d 1.60 3.07     72.11 4.45 *  .23 *d 2.10 *d 39.73 * July 31, 2005*** 62.00 .31 d 7.23 7.54 (.50)  (.50)  e 69.04 12.20 * 1 .45 *d .47 *d 39.79 * Class Y July 31, 2008 $85.80 1.09 d (10.15) (9.06) (3.01) (14.77) (17.78)  e $58.96 (13.26) $9,917 .09 d 1.50 d 133.96 July 31, 2007 78.47 1.19 d 11.24 12.43 (1.54) (3.56) (5.10)  e 85.80 16.06 16,298 .08 d 1.39 d 60.17 July 31, 2006 76.67 1.15 d,f 4.65 5.80 (1.31) (2.69) (4.00)  e 78.47 7.66 12,548 .10 d 1.46 d,f 54.52 July 31, 2005*** 68.61 .50 d 8.10 8.60 (.54)  (.54)  e 76.67 12.58 * 8,983 .07 *d .68 *d 39.79 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 46 47 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2035 Fun d Class A July 31, 2008 $75.48 1.03 d (8.57) (7.54) (2.81) (14.03) (16.84)  e $51.10 (12.79) $29,945 .34 d 1.65 d 126.79 July 31, 2007 70.33 .98 d 9.53 10.51 (1.46) (3.90) (5.36)  e 75.48 15.18 43,169 .33 d 1.30 d 58.16 July 31, 2006 69.50 1.00 d,f 3.73 4.73 (1.25) (2.65) (3.90)  e 70.33 6.87 31,513 .35 d 1.41 d,f 51.70 July 31, 2005*** 62.61 .38 d 6.96 7.34 (.45)  (.45)  69.50 11.76 * 21,274 .26 *d .58 *d 36.45 * Class B July 31, 2008 $72.25 .49 d (8.08) (7.59) (2.38) (14.03) (16.41)  e $48.25 (13.46) $486 1.09 d .85 d 126.79 July 31, 2007 67.68 .40 d 9.16 9.56 (1.09) (3.90) (4.99)  e 72.25 14.32 510 1.08 d .55 d 58.16 July 31, 2006 67.35 .38 d,f 3.68 4.06 (1.08) (2.65) (3.73)  e 67.68 6.08 308 1.10 d .55 d,f 51.70 July 31, 2005*** 61.00 (.08) d 6.87 6.79 (.44)  (.44)  67.35 11.15 * 67 .82 *d (.13) *d 36.45 * Class C July 31, 2008 $72.42 .45 d (8.05) (7.60) (2.45) (14.03) (16.48)  e $48.34 (13.45) $108 1.09 d .78 d 126.79 July 31, 2007 68.13 .42 d 9.19 9.61 (1.42) (3.90) (5.32)  e 72.42 14.31 83 1.08 d .58 d 58.16 July 31, 2006 67.41 .18 d,f 3.92 4.10 (.73) (2.65) (3.38)  e 68.13 6.13 7 1.10 d .26 d,f 51.70 July 31, 2005*** 61.00 .10 d 6.69 6.79 (.38)  (.38)  67.41 11.15 * 1 .82 *d .15 *d 36.45 * Class M July 31, 2008 $72.84 .63 d (8.14) (7.51) (2.49) (14.03) (16.52)  e $48.81 (13.23) $53 .84 d 1.08 d 126.79 July 31, 2007 68.10 .54 d 9.26 9.80 (1.16) (3.90) (5.06)  e 72.84 14.60 63 .83 d .74 d 58.16 July 31, 2006 67.47 .56 d,f 3.69 4.25 (.97) (2.65) (3.62)  e 68.10 6.35 37 .85 d .82 d,f 51.70 July 31, 2005*** 61.00 (.01) d 6.92 6.91 (.44)  (.44)  67.47 11.35 * 20 .64 *d (.02) *d 36.45 * Class R July 31, 2008 $74.06 .74 d (8.23) (7.49) (2.79) (14.03) (16.82)  e $49.75 (13.01) $500 .59 d 1.28 d 126.79 July 31, 2007 69.31 .63 d 9.53 10.16 (1.51) (3.90) (5.41)  e 74.06 14.89 302 .58 d .83 d 58.16 July 31, 2006 67.61 .65 d,f 3.70 4.35  (2.65) (2.65)  e 69.31 6.48 25 .60 d .96 d,f 51.70 July 31, 2005*** 61.00 .35 d 6.70 7.05 (.44)  (.44)  67.61 11.58 * 1 .45 *d .52 *d 36.45 * Class Y July 31, 2008 $82.84 1.24 d (9.55) (8.31) (3.02) (14.03) (17.05)  e $57.48 (12.61) $17,989 .09 d 1.77 d 126.79 July 31, 2007 76.67 1.30 d 10.38 11.68 (1.61) (3.90) (5.51)  e 82.84 15.47 29,456 .08 d 1.57 d 58.16 July 31, 2006 75.37 1.25 d,f 4.09 5.34 (1.39) (2.65) (4.04)  e 76.67 7.16 26,650 .10 d 1.63 d,f 51.70 July 31, 2005*** 67.76 .56 d 7.52 8.08 (.47)  (.47)  75.37 11.96 * 20,730 .07 *d .77 *d 36.45 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 48 49 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2030 Fu nd Class A July 31, 2008 $74.13 1.18 d (8.12) (6.94) (2.82) (13.78) (16.60)  e $50.59 (12.03) $38,938 .34 d 1.93 d 122.17 July 31, 2007 69.46 1.11 d 8.84 9.95 (1.52) (3.76) (5.28)  e 74.13 14.57 55,378 .32 d 1.50 d 65.00 July 31, 2006 68.65 1.10 d,f 3.36 4.46 (1.28) (2.37) (3.65)  e 69.46 6.57 46,153 .35 d 1.57 d,f 48.81 July 31, 2005*** 62.16 .44 d 6.47 6.91 (.42)  (.42)  68.65 11.14 * 32,720 .26 *d .66 *d 34.59 * Class B July 31, 2008 $71.81 .61 d (7.74) (7.13) (2.33) (13.78) (16.11)  e $48.57 (12.70) $687 1.09 d 1.07 d 122.17 July 31, 2007 67.56 .53 d 8.60 9.13 (1.12) (3.76) (4.88)  e 71.81 13.70 609 1.07 d .74 d 65.00 July 31, 2006 67.07 .59 d,f 3.25 3.84 (.98) (2.37) (3.35)  e 67.56 5.77 302 1.10 d .86 d,f 48.81 July 31, 2005*** 61.00 (.13) d 6.55 6.42 (.35)  (.35)  67.07 10.54 * 225 .82 *d (.20) *d 34.59 * Class C July 31, 2008 $72.17 .59 d (7.77) (7.18) (2.43) (13.78) (16.21)  e $48.78 (12.72) $118 1.09 d 1.03 d 122.17 July 31, 2007 67.43 .33 d 8.80 9.13 (.63) (3.76) (4.39)  e 72.17 13.71 90 1.07 d .45 d 65.00 July 31, 2006 67.06 .64 d,f 3.20 3.84 (1.10) (2.37) (3.47)  e 67.43 5.77 43 1.10 d .95 d,f 48.81 July 31, 2005*** 61.00 (.06) d 6.47 6.41 (.35)  (.35)  67.06 10.52 * 22 .82 *d (.10) *d 34.59 * Class M July 31, 2008 $71.92 .80 d (7.80) (7.00) (2.49) (13.78) (16.27)  e $48.65 (12.49) $691 .84 d 1.38 d 122.17 July 31, 2007 67.73 .75 d 8.58 9.33 (1.38) (3.76) (5.14)  e 71.92 13.99 776 .82 d 1.04 d 65.00 July 31, 2006 67.14 .37 d,f 3.64 4.01 (1.05) (2.37) (3.42)  e 67.73 6.03 604 .85 d .54 d,f 48.81 July 31, 2005*** 61.00 .02 d 6.52 6.54 (.40)  (.40)  67.14 10.74 * 43 .64 *d .03 *d 34.59 * Class R July 31, 2008 $72.08 .87 d (7.71) (6.84) (2.83) (13.78) (16.61)  e $48.63 (12.28) $704 .59 d 1.57 d 122.17 July 31, 2007 67.75 .80 d 8.72 9.52 (1.43) (3.76) (5.19)  e 72.08 14.27 246 .57 d 1.10 d 65.00 July 31, 2006 67.27 .87 d,f 3.31 4.18 (1.33) (2.37) (3.70)  e 67.75 6.29 81 .60 d 1.28 d,f 48.81 July 31, 2005*** 61.00 .39 d 6.28 6.67 (.40)  (.40)  67.27 10.96 * 1 .45 *d .58 *d 34.59 * Class Y July 31, 2008 $80.65 1.41 d (8.97) (7.56) (3.03) (13.78) (16.81)  e $56.28 (11.84) $25,779 .09 d 2.09 d 122.17 July 31, 2007 75.11 1.43 d 9.54 10.97 (1.67) (3.76) (5.43)  e 80.65 14.85 36,228 .07 d 1.78 d 65.00 July 31, 2006 73.90 1.35 d,f 3.65 5.00 (1.42) (2.37) (3.79)  e 75.11 6.84 42,547 .10 d 1.79 d,f 48.81 July 31, 2005*** 66.78 .57 d 6.99 7.56 (.44)  (.44)  73.90 11.35 * 37,340 .07 *d .81 *d 34.59 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 50 51 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2025 Fun d Class A July 31, 2008 $77.02 1.40 d (8.03) (6.63) (2.91) (14.09) (17.00)  e $53.39 (11.07) $46,218 .34 d 2.18 d 118.18 July 31, 2007 72.98 1.29 d 8.69 9.98 (1.64) (4.30) (5.94)  e 77.02 13.91 68,996 .32 d 1.67 d 62.81 July 31, 2006 72.26 1.27 d,f 3.15 4.42 (1.36) (2.34) (3.70)  e 72.98 6.19 61,670 .35 d 1.74 d,f 53.14 July 31, 2005*** 65.75 .52 d 6.39 6.91 (.40)  (.40)  e 72.26 10.53 * 48,529 .26 *d .75 *d 25.48 * Class B July 31, 2008 $73.72 .84 d (7.58) (6.74) (2.44) (14.09) (16.53)  e $50.45 (11.74) $928 1.09 d 1.40 d 118.18 July 31, 2007 70.26 .67 d 8.37 9.04 (1.28) (4.30) (5.58)  e 73.72 13.06 1,144 1.07 d .90 d 62.81 July 31, 2006 69.94 .59 d,f 3.16 3.75 (1.09) (2.34) (3.43)  e 70.26 5.40 717 1.10 d .84 d,f 53.14 July 31, 2005*** 64.00 (.05) d 6.38 6.33 (.39)  (.39)  e 69.94 9.91 * 211 .82 *d (.08) *d 25.48 * Class C July 31, 2008 $73.99 .83 d (7.60) (6.77) (2.48) (14.09) (16.57)  e $50.65 (11.74) $151 1.09 d 1.39 d 118.18 July 31, 2007 70.43 .68 d 8.39 9.07 (1.21) (4.30) (5.51)  e 73.99 13.07 181 1.07 d .91 d 62.81 July 31, 2006 70.00 .53 d,f 3.22 3.75 (.98) (2.34) (3.32)  e 70.43 5.41 103 1.10 d .74 d,f 53.14 July 31, 2005*** 64.00 (.04) d 6.36 6.32 (.32)  (.32)  e 70.00 9.89 * 45 .82 *d (.05) *d 25.48 * Class M July 31, 2008 $74.22 1.01 d (7.66) (6.65) (2.56) (14.09) (16.65)  e $50.92 (11.53) $120 .84 d 1.67 d 118.18 July 31, 2007 70.55 .87 d 8.40 9.27 (1.30) (4.30) (5.60)  e 74.22 13.34 295 .82 d 1.16 d 62.81 July 31, 2006 70.06 .84 d,f 3.09 3.93 (1.10) (2.34) (3.44)  e 70.55 5.66 264 .85 d 1.19 d,f 53.14 July 31, 2005*** 64.00 .11 d 6.35 6.46 (.40)  (.40)  e 70.06 10.12 * 173 .64 *d .17 *d 25.48 * Class R July 31, 2008 $74.22 1.02 d (7.49) (6.47) (2.89) (14.09) (16.98)  e $50.77 (11.30) $697 .59 d 1.77 d 118.18 July 31, 2007 70.70 .98 d 8.50 9.48 (1.66) (4.30) (5.96)  e 74.22 13.64 284 .57 d 1.31 d 62.81 July 31, 2006 70.21 .65 d,f 3.47 4.12 (1.29) (2.34) (3.63)  e 70.70 5.93 111 .60 d .97 d,f 53.14 July 31, 2005*** 64.00 .42 d 6.17 6.59 (.38)  (.38)  e 70.21 10.31 * 1 .45 *d .64 *d 25.48 * Class Y July 31, 2008 $77.39 1.50 d (8.00) (6.50) (3.13) (14.09) (17.22)  e $53.67 (10.85) $34,366 .09 d 2.32 d 118.18 July 31, 2007 73.28 1.52 d 8.70 10.22 (1.81) (4.30) (6.11)  e 77.39 14.20 51,638 .07 d 1.96 d 62.81 July 31, 2006 72.50 1.42 d,f 3.21 4.63 (1.51) (2.34) (3.85)  e 73.28 6.47 59,810 .10 d 1.93 d,f 53.14 July 31, 2005*** 65.87 .63 d 6.42 7.05 (.42)  (.42)  e 72.50 10.72 * 60,668 .07 *d .90 *d 25.48 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 52 53 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2020 Fu nd Class A July 31, 2008 $69.20 1.55 d (6.89) (5.34) (2.68) (10.11) (12.79)  e $51.07 (9.55) $53,340 .34 d 2.58 d 115.17 July 31, 2007 66.20 1.39 d 6.67 8.06 (1.68) (3.38) (5.06)  e 69.20 12.36 88,759 .32 d 1.99 d 56.03 July 31, 2006 66.06 1.28 d,f 1.90 3.18 (1.33) (1.71) (3.04)  e 66.20 4.86 81,232 .35 d 1.93 d,f 46.91 July 31, 2005*** 60.69 .54 d 5.16 5.70 (.33)  (.33)  66.06 9.41 * 53,180 .26 *d .85 *d 30.16 * Class B July 31, 2008 $67.43 .99 d (6.63) (5.64) (2.25) (10.11) (12.36)  e $49.43 (10.26) $794 1.09 d 1.75 d 115.17 July 31, 2007 64.77 .84 d 6.54 7.38 (1.34) (3.38) (4.72)  e 67.43 11.53 750 1.07 d 1.23 d 56.03 July 31, 2006 64.94 .77 d,f 1.87 2.64 (1.10) (1.71) (2.81)  e 64.77 4.08 543 1.10 d 1.18 d,f 46.91 July 31, 2005*** 60.00 .08 d 5.18 5.26 (.32)  (.32)  64.94 8.79 * 241 .82 *d .12 *d 30.16 * Class C July 31, 2008 $67.77 1.00 d (6.66) (5.66) (2.30) (10.11) (12.41)  e $49.70 (10.24) $236 1.09 d 1.77 d 115.17 July 31, 2007 64.89 .80 d 6.60 7.40 (1.14) (3.38) (4.52)  e 67.77 11.53 178 1.07 d 1.16 d 56.03 July 31, 2006 64.97 .76 d,f 1.87 2.63 (1.00) (1.71) (2.71)  e 64.89 4.06 109 1.10 d 1.16 d,f 46.91 July 31, 2005*** 60.00 .08 d 5.19 5.27 (.30)  (.30)  64.97 8.79 * 61 .82 *d .12 *d 30.16 * Class M July 31, 2008 $67.79 1.17 d (6.69) (5.52) (2.43) (10.11) (12.54)  e $49.73 (10.03) $440 .84 d 2.03 d 115.17 July 31, 2007 64.99 .99 d 6.60 7.59 (1.41) (3.38) (4.79)  e 67.79 11.82 1,056 .82 d 1.44 d 56.03 July 31, 2006 65.05 .97 d,f 1.83 2.80 (1.15) (1.71) (2.86)  e 64.99 4.34 535 .85 d 1.49 d,f 46.91 July 31, 2005*** 60.00 .19 d 5.20 5.39 (.34)  (.34)  65.05 9.00 * 276 .64 *d .30 *d 30.16 * Class R July 31, 2008 $67.88 1.20 d (6.56) (5.36) (2.64) (10.11) (12.75)  e $49.77 (9.78) $612 .59 d 2.17 d 115.17 July 31, 2007 65.08 1.16 d 6.60 7.76 (1.58) (3.38) (4.96)  e 67.88 12.09 232 .57 d 1.69 d 56.03 July 31, 2006 65.23 1.18 d,f 1.81 2.99 (1.43) (1.71) (3.14)  e 65.08 4.62 102 .60 d 1.81 d,f 46.91 July 31, 2005*** 60.00 .44 d 5.10 5.54 (.31)  (.31)  65.23 9.25 * 1 .45 *d .71 *d 30.16 * Class Y July 31, 2008 $74.57 1.80 d (7.48) (5.68) (2.88) (10.11) (12.99)  e $55.90 (9.33) $35,542 .09 d 2.76 d 115.17 July 31, 2007 70.95 1.69 d 7.14 8.83 (1.83) (3.38) (5.21)  e 74.57 12.63 52,519 .07 d 2.26 d 56.03 July 31, 2006 70.54 1.56 d,f 2.03 3.59 (1.47) (1.71) (3.18)  e 70.95 5.13 73,375 .10 d 2.18 d,f 46.91 July 31, 2005*** 64.69 .68 d 5.52 6.20 (.35)  (.35)  70.54 9.60 * 66,682 .07 *d 1.01 *d 30.16 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 54 55 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2015 Fun d Class A July 31, 2008 $67.89 1.99 d (5.89) (3.90) (2.79) (6.74) (9.53)  e $54.46 (6.78) $62,496 .34 d 3.25 d 108.96 July 31, 2007 65.72 1.74 d 4.98 6.72 (1.73) (2.82) (4.55)  e 67.89 10.37 83,238 .32 d 2.55 d 68.94 July 31, 2006 67.28 1.54 d,f .93 2.47 (1.60) (2.43) (4.03)  e 65.72 3.71 66,033 .35 d 2.31 d,f 62.70 July 31, 2005*** 62.62 .66 d 4.28 4.94 (.28)  (.28)  67.28 7.90 * 56,457 .26 *d 1.01 *d 26.37 * Class B July 31, 2008 $66.22 1.47 d (5.72) (4.25) (2.29) (6.74) (9.03)  e $52.94 (7.48) $465 1.09 d 2.48 d 108.96 July 31, 2007 64.39 1.20 d 4.88 6.08 (1.43) (2.82) (4.25)  e 66.22 9.55 781 1.07 d 1.80 d 68.94 July 31, 2006 66.27 .95 d,f 1.00 1.95 (1.40) (2.43) (3.83)  e 64.39 2.95 372 1.10 d 1.46 d,f 62.70 July 31, 2005*** 62.00 .22 d 4.30 4.52 (.25)  (.25)  66.27 7.30 * 165 .82 *d .35 *d 26.37 * Class C July 31, 2008 $66.35 1.44 d (5.70) (4.26) (2.22) (6.74) (8.96)  e $53.13 (7.47) $363 1.09 d 2.47 d 108.96 July 31, 2007 64.37 1.18 d 4.89 6.07 (1.27) (2.82) (4.09)  e 66.35 9.54 168 1.07 d 1.77 d 68.94 July 31, 2006 66.25 1.01 d,f .93 1.94 (1.39) (2.43) (3.82)  e 64.37 2.93 231 1.10 d 1.56 d,f 62.70 July 31, 2005*** 62.00 .25 d 4.28 4.53 (.28)  (.28)  66.25 7.32 * 90 .82 *d .38 *d 26.37 * Class M July 31, 2008 $66.75 1.57 d (5.69) (4.12) (2.50) (6.74) (9.24)  e $53.39 (7.24) $499 .84 d 2.71 d 108.96 July 31, 2007 64.67 1.37 d 4.90 6.27 (1.37) (2.82) (4.19)  e 66.75 9.82 156 .82 d 2.03 d 68.94 July 31, 2006 66.38 1.24 d,f .87 2.11 (1.39) (2.43) (3.82)  e 64.67 3.19 139 .85 d 1.89 d,f 62.70 July 31, 2005*** 62.00 .35 d 4.30 4.65 (.27)  (.27)  66.38 7.52 * 142 .64 *d .54 *d 26.37 * Class R July 31, 2008 $66.79 1.71 d (5.69) (3.98) (2.76) (6.74) (9.50)  e $53.31 (7.02) $340 .59 d 2.96 d 108.96 July 31, 2007 64.74 1.48 d 4.97 6.45 (1.58) (2.82) (4.40)  e 66.79 10.09 112 .57 d 2.16 d 68.94 July 31, 2006 66.54 1.82 d,f .50 2.32 (1.69) (2.43) (4.12)  e 64.74 3.51 4 .60 d 2.82 d,f 62.70 July 31, 2005*** 62.00 .55 d 4.25 4.80 (.26)  (.26)  66.54 7.75 * 1 .45 *d .84 *d 26.37 * Class Y July 31, 2008 $68.18 2.15 d (5.91) (3.76) (2.97) (6.74) (9.71)  e $54.71 (6.54) $27,832 .09 d 3.47 d 108.96 July 31, 2007 65.95 1.90 d 5.01 6.91 (1.86) (2.82) (4.68)  e 68.18 10.64 45,725 .07 d 2.78 d 68.94 July 31, 2006 67.48 1.67 d,f .98 2.65 (1.75) (2.43) (4.18)  e 65.95 3.97 63,487 .10 d 2.49 d,f 62.70 July 31, 2005*** 62.71 .77 d 4.30 5.07 (.30)  (.30)  67.48 8.10 * 84,103 .07 *d 1.18 *d 26.37 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 56 57 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady 2010 Fun d Class A July 31, 2008 $59.21 2.17 d (4.48) (2.31) (2.73) (2.91) (5.64)  e $51.26 (4.40) $23,725 .34 d 3.89 d 129.01 July 31, 2007 58.69 1.96 d 2.72 4.68 (2.08) (2.08) (4.16)  e 59.21 8.11 40,696 .31 d 3.29 d 56.75 July 31, 2006 59.72 1.68 d,f (.17) 1.51 (1.52) (1.02) (2.54)  e 58.69 2.54 44,579 .34 d 2.84 d,f 61.79 July 31, 2005*** 56.79 .73 d 2.42 3.15 (.22)  (.22)  59.72 5.55 * 39,291 .26 *d 1.26 *d 33.53 * Class B July 31, 2008 $57.84 1.69 d (4.36) (2.67) (2.32) (2.91) (5.23)  e $49.94 (5.11) $242 1.09 d 3.15 d 129.01 July 31, 2007 57.57 1.49 d 2.65 4.14 (1.79) (2.08) (3.87)  e 57.84 7.29 253 1.06 d 2.55 d 56.75 July 31, 2006 58.59 1.20 d,f (.15) 1.05 (1.05) (1.02) (2.07)  e 57.57 1.78 228 1.09 d 2.08 d,f 61.79 July 31, 2005*** 56.00 .37 d 2.42 2.79 (.20)  (.20)  58.59 4.98 * 84 .82 *d .65 *d 33.53 * Class C July 31, 2008 $57.67 1.66 d (4.31) (2.65) (2.38) (2.91) (5.29)  e $49.73 (5.11) $307 1.09 d 3.12 d 129.01 July 31, 2007 57.30 1.49 d 2.63 4.12 (1.67) (2.08) (3.75)  e 57.67 7.28 91 1.06 d 2.55 d 56.75 July 31, 2006 58.62 1.23 d,f (.18) 1.05 (1.35) (1.02) (2.37)  e 57.30 1.78 36 1.09 d 2.12 d,f 61.79 July 31, 2005*** 56.00 .41 d 2.38 2.79 (.17)  (.17)  58.62 4.98 * 15 .82 *d .71 *d 33.53 * Class M July 31, 2008 $57.85 1.80 d (4.33) (2.53) (2.39) (2.91) (5.30)  e $50.02 (4.87) $554 .84 d 3.35 d 129.01 July 31, 2007 57.46 1.63 d 2.65 4.28 (1.81) (2.08) (3.89)  e 57.85 7.56 126 .81 d 2.79 d 56.75 July 31, 2006 58.73 1.38 d,f (.18) 1.20 (1.45) (1.02) (2.47)  e 57.46 2.03 124 .84 d 2.39 d,f 61.79 July 31, 2005*** 56.00 .56 d 2.34 2.90 (.17)  (.17)  58.73 5.19 * 55 .64 *d .97 *d 33.53 * Class R July 31, 2008 $58.00 1.93 d (4.32) (2.39) (2.64) (2.91) (5.55)  e $50.06 (4.63) $399 .59 d 3.62 d 129.01 July 31, 2007 57.56 1.78 d 2.66 4.44 (1.92) (2.08) (4.00)  e 58.00 7.83 216 .56 d 3.05 d 56.75 July 31, 2006 58.83 1.60 d,f (.25) 1.35 (1.60) (1.02) (2.62)  e 57.56 2.30 80 .59 d 2.80 d,f 61.79 July 31, 2005*** 56.00 .59 d 2.43 3.02 (.19)  (.19)  58.83 5.41 * 1 .45 *d 1.06 *d 33.53 * Class Y July 31, 2008 $62.15 2.40 d (4.69) (2.29) (2.89) (2.91) (5.80)  e $54.06 (4.16) $16,726 .09 d 4.11 d 129.01 July 31, 2007 61.41 2.20 d 2.85 5.05 (2.23) (2.08) (4.31)  e 62.15 8.36 23,621 .06 d 3.52 d 56.75 July 31, 2006 62.35 1.90 d,f (.17) 1.73 (1.65) (1.02) (2.67)  e 61.41 2.79 41,478 .09 d 3.07 d,f 61.79 July 31, 2005*** 59.18 .86 d 2.54 3.40 (.23)  (.23)  62.35 5.76 * 44,492 .07 *d 1.42 *d 33.53 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 58 59 Financial highlights (For a common share outstanding throughout the period) cont. INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Net asset value, Net realized and Total from From net Total return Net assets, Ratio of expenses investment income beginning Net investment unrealized gain (loss) investment From net realized gain on Total Redemption Net asset value, at net asset end of period to average (loss) to average Portfolio Period ended of period income (loss) a on investments operations investment income investments distributions fees end of period value (%) b (in thousands) net assets (%) c net assets (%) turnover (%) Putnam Retireme ntReady Maturity Fund Class A July 31, 2008 $57.13 2.12 d (3.87) (1.75) (2.33) (2.45) (4.78)  e $50.60 (3.37) $14,067 .34 d 3.89 d 138.89 July 31, 2007 55.97 1.98 d 2.13 4.11 (2.13) (.82) (2.95)  e 57.13 7.43 22,651 .33 d 3.45 d 62.34 July 31, 2006 57.51 1.74 d,f (.70) 1.04 (1.83) (.75) (2.58)  e 55.97 1.82 31,206 .35 d 3.07 d,f 61.89 July 31, 2005*** 55.96 .80 d 1.50 2.30 (.75)  (.75)  57.51 4.15 * 25,732 .26 *d 1.41 *d 41.89 * Class B July 31, 2008 $57.17 1.68 d (3.85) (2.17) (1.87) (2.45) (4.32)  e $50.68 (4.12) $43 1.09 d 3.03 d 138.89 July 31, 2007 56.01 1.56 d 2.13 3.69 (1.71) (.82) (2.53)  e 57.17 6.65 219 1.08 d 2.70 d 62.34 July 31, 2006 57.54 1.31 d,f (.70) .61 (1.39) (.75) (2.14)  e 56.01 1.06 138 1.10 d 2.31 d,f 61.89 July 31, 2005*** 56.00 .47 d 1.51 1.98 (.44)  (.44)  57.54 3.55 * 124 .82 *d .83 *d 41.89 * Class C July 31, 2008 $57.27 1.71 d (3.86) (2.15) (1.89) (2.45) (4.34)  e $50.78 (4.06) $1 1.09 d 3.14 d 138.89 July 31, 2007 56.04 1.58 d 2.10 3.68 (1.63) (.82) (2.45)  e 57.27 6.62 1 1.08 d 2.77 d 62.34 July 31, 2006 57.56 1.36 d,f (.73) .63 (1.40) (.75) (2.15)  e 56.04 1.09 1 1.10 d 2.31 d,f 61.89 July 31, 2005*** 56.00 .46 d 1.54 2.00 (.44)  (.44)  57.56 3.59 * 1 .82 *d .81 *d 41.89 * Class M July 31, 2008 $57.27 1.87 d (3.90) (2.03) (2.07) (2.45) (4.52)  e $50.72 (3.87) $125 .84 d 3.54 d 138.89 July 31, 2007 55.99 1.69 d 2.13 3.82 (1.72) (.82) (2.54)  e 57.27 6.88 14 .83 d 2.94 d 62.34 July 31, 2006 57.54 1.57 d,f (.81) .76 (1.56) (.75) (2.31)  e 55.99 1.33 75 .85 d 2.86 d,f 61.89 July 31, 2005*** 56.00 .61 d 1.49 2.10 (.56)  (.56)  57.54 3.76 * 2 .64 *d 1.07 *d 41.89 * Class R July 31, 2008 $57.15 1.94 d (3.83) (1.89) (2.20) (2.45) (4.65)  e $50.61 (3.62) $155 .59 d 3.63 d 138.89 July 31, 2007 55.99 1.85 d 2.12 3.97 (1.99) (.82) (2.81)  e 57.15 7.16 81 .58 d 3.22 d 62.34 July 31, 2006 57.56 1.62 d,f (.73) .89 (1.71) (.75) (2.46)  e 55.99 1.56 48 .60 d 2.97 d,f 61.89 July 31, 2005*** 56.00 .67 d 1.54 2.21 (.65)  (.65)  57.56 3.97 * 1 .45 *d 1.19 *d 41.89 * Class Y July 31, 2008 $57.27 2.25 d (3.86) (1.61) (2.47) (2.45) (4.92)  e $50.74 (3.12) $7,191 .09 d 4.13 d 138.89 July 31, 2007 56.11 2.13 d 2.13 4.26 (2.28) (.82) (3.10)  e 57.27 7.70 9,729 .08 d 3.70 d 62.34 July 31, 2006 57.65 1.86 d,f (.68) 1.18 (1.97) (.75) (2.72)  e 56.11 2.07 13,756 .10 d 3.26 d,f 61.89 July 31, 2005*** 56.08 .89 d 1.53 2.42 (.85)  (.85)  57.65 4.34 * 21,787 .07 *d 1.56 *d 41.89 * See page 62 for Notes to Financial Highlights. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights cont. * Not annualized. ** For the period May 2, 2005 (commencement of operations) to July 31, 2005. *** For the period November 1, 2004 (commencement of operations) to July 31, 2005. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses for the following periods reflect a reduction of the following based on each funds average net assets (Note 2). 7/31/08 7/31/07 7/31/06 7/31/05 Putnam RetirementReady 2050 Fund 0.05% 0.04% 3.23% 12.75% Putnam RetirementReady 2045 Fund 0.02 0.01 0.10 0.57 Putnam RetirementReady 2040 Fund 0.01 0.01 0.08 0.40 Putnam RetirementReady 2035 Fund 0.01 0.01 0.04 0.20 Putnam RetirementReady 2030 Fund 0.01 0.01 0.02 0.13 Putnam RetirementReady 2025 Fund 0.01 0.01 0.01 0.08 Putnam RetirementReady 2020 Fund 0.01 0.01 <0.01 0.07 Putnam RetirementReady 2015 Fund <0.01 0.01 <0.01 0.06 Putnam RetirementReady 2010 Fund 0.01 0.02 0.01 0.09 Putnam RetirementReady Maturity Fund <0.01 0.00 0.05 0.28 e Amount represents less than $0.01 per share. f The net investment income ratios and per share amounts shown for the period ending July 31, 2006 may not correspond with the expected class specific differences for the period due to the timing of sales and repurchases of fund shares in relation to when distributions from the underlying Putnam funds were received. 1 For the period December 22, 2005 to July 31, 2006. 2 For the period August 1, 2005 to December 19, 2005. All class R shares for Fund 2045 and Fund 2040 were liquidated on December 19, 2005. The accompanying notes are an integral part of these financial statements. 62 Notes to financial statements 7/31/08 Note 1: Significant accounting policies Each of Putnam RetirementReady® Funds: Putnam RetirementReady 2050 Fund, Putnam RetirementReady 2045 Fund, Putnam RetirementReady 2040 Fund, Putnam RetirementReady 2035 Fund, Putnam RetirementReady 2030 Fund, Putnam RetirementReady 2025 Fund, Putnam RetirementReady 2020 Fund, Putnam RetirementReady 2015 Fund, Putnam RetirementReady 2010 Fund and Putnam RetirementReady Maturity Fund, (collectively the funds) is a series of Putnam RetirementReady Funds, a Massachusetts business trust organized on June 8, 2004 (the Trust). Each fund is a diversified open-end investment company under the Investment Company Act of 1940, as amended, each of which is represented by a series of shares of beneficial interest. Each fund, except the Putnam RetirementReady Maturity Fund, seeks capital appreciation and current income consistent with a decreasing emphasis on capital appreciation and an increasing emphasis on current income as it approaches its target date. The Putnam RetirementReady Maturity Fund seeks as high a rate of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, a wholly-owned subsidiary of Putnam, LLC., believes is consistent with preservation of capital. Currently there are ten separate funds, of which nine have a target date specified by the calendar year in the name of each fund. The target dates are in five-year increments beginning with the year 2010. The tenth fund is named Putnam RetirementReady Maturity Fund. In July 2007 the Trustees approved a plan to extend each target date funds life an additional five years past the current target date. Beginning with the target date each fund will be renamed to include Maturity. At the end of the five years each fund will merge into the Putnam RetirementReady Maturity Fund. These financial statements report on each fund which may invest in the following Putnam Funds: Putnam Income Fund, Putnam Capital Opportunities Fund, The Putnam Fund for Growth and Income, Putnam Money Market Fund, Putnam International Equity Fund and Putnam Voyager Fund (the underlying Putnam Funds), which are managed by Putnam Management. In July 2007 the Trustees approved a plan to add nine underlying funds to each portfolio. On September 10, 2007, the following underlying Putnam Funds were added to each fund: Putnam Diversified Income Trust, Putnam Equity Income Fund, Putnam High Yield Advantage Fund, Putnam Income Strategies Fund, Putnam International Growth and Income Fund, Putnam International New Opportunities Fund, Putnam Investors Fund, Putnam Mid Cap Value Fund and Putnam Vista Fund. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. Each fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of each fund are borne pro-rata based on the relative net assets of each class to the total net assets of each fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if that fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, each fund enters into contracts that may include agreements to indemnify another party under given circumstances. Each funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against each fund. However, each fund expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the funds in the preparation of their financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. A) Security valuation The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Each underlying Putnam Fund values its investments for which market quotations are readily available at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, each underlying Putnam Fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by each underlying Putnam fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that each underlying Putnam Fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost 63 basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. C) Federal taxes It is the policy of each fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of each fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. Therefore, no provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Pursuant to federal income tax regulations applicable to regulated investment companies, Putnam RetirementReady Maturity Fund has elected to defer to its fiscal year ending July 31, 2009 $154,958 of losses recognized during the period November 1, 2007 to July 31, 2008. D) Distributions to shareholders Each fund normally distributes any net investment income and any realized capital gains, annually, except the Putnam RetirementReady Maturity Fund, which normally distributes any net investment income monthly and any net realized capital gains annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include the following temporary and permanent differences for each fund: Differences during the period RetirementReady 2050 Fund losses on wash sale transactions, tax equalization, reclass of short-term capital gain distributions from underlying Putnam Funds 2045 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds 2040 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds 2035 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds 2030 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds 2025 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds 2020 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds 2015 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds 2010 Fund losses on wash sale transactions, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds Maturity Fund losses on wash sale transactions, post-October loss defferal, redesignation of taxable income, reclass of short-term capital gain distributions from underlying Putnam Funds Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended July 31, 2008, the funds reclassified the following amounts: Undistributed Net Accumulated Net Realized Gain/(Loss) Paid-in Investment Income on Investment Transactions Capital RetirementReady 2050 Fund $296,374 $(461,374) $165,000 2045 Fund 598,670 (598,648) (22) 2040 Fund 810,719 (810,719)  2035 Fund 1,195,370 (1,195,370)  2030 Fund 1,535,968 (1,535,968)  2025 Fund 1,721,500 (1,721,500)  2020 Fund 1,623,921 (1,623,921)  2015 Fund 957,987 (957,987)  2010 Fund 256,091 (256,091)  Maturity Fund 106,733 (106,733)  64 The tax basis components of distributable earnings and the federal tax cost as of July 31, 2008 were as follows: Net Unrealized Undistributed Undistributed Cost for Federal Unrealized Unrealized Appreciation Ordinary Long-term Post-October Income Tax Appreciation Depreciation (Depreciation) Income Gain Loss Purposes RetirementReady 2050 Fund $12,078 $(3,335,855) $(3,323,777) $130,350 $323,593 $ $14,298,545 2045 Fund 21,458 (6,545,310) (6,523,852) 14,804 836,600  28,719,075 2040 Fund 27,125 (8,758,892) (8,731,767) 70,291 847,441  40,470,321 2035 Fund 36,863 (13,292,162) (13,255,299) 185,757 1,334,066  62,364,329 2030 Fund 40,959 (17,724,658) (17,683,699) 437,989 2,247,319  84,885,633 2025 Fund 47,145 (20,423,516) (20,376,371) 724,507 1,998,198  103,176,589 2020 Fund 52,846 (19,954,174) (19,901,328) 1,128,824 1,074,814  111,134,172 2015 Fund 36,255 (15,536,203) (15,499,948) 1,648,745 986,217  107,616,775 2010 Fund 16,215 (5,331,397) (5,315,182) 952,801   47,317,073 Maturity Fund 5,093 (2,437,919) (2,432,826) 4,335  $(154,958) 24,217,580 E) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Expenses of the underlying Putnam funds are not reflected as expenses in the accompanying Statement of Operations and Financial Highlights. Note 2: Management fee, administrative services and other transactions Each fund pays Putnam Management for management and investment advisory services monthly at an annual rate of 0.05% based on the average net assets of each fund. Putnam Management has agreed to waive fees and reimburse expenses of each fund through June 30, 2009 to the extent necessary to ensure that each funds expenses (exclusive of the underlying Putnam Fund expenses) do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the funds. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. Putnam Management has agreed to limit its compensation (and, to the extent necessary, bear other expenses) through July 31, 2009, to the extent that expenses of each fund (exclusive of brokerage commissions, interest, taxes and extraordinary expenses, fees and expenses of the underlying Putnam Funds in which each fund invests, and payments under the funds distribution plan) would exceed an annual rate of 0.10% of each funds average net assets. For the year ended July 31, 2008, each funds expenses were limited to the lower of the limits specified above and accordingly, Putnam Management waived the following of its management fee from each fund: Fees waived and reimbursed by the Manager RetirementReady 2050 Fund $5,828 2045 Fund 4,322 2040 Fund 5,335 2035 Fund 7,437 2030 Fund 7,001 2025 Fund 8,734 2020 Fund 8,377 2015 Fund 5,175 2010 Fund 4,598 Maturity Fund 1,162 Each fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the funds. The Plans provide for payments by each fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the funds at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M, and class R shares, respectively. For the year ended July 31, 2008, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions from the sale of class A and class M shares, and received contingent deferred sales charges (CDSC) from redemptions of class B and class C shares, in the following amounts: 65 Class A Net Class M Net Class B Class C Commissions Commissions CDSC CDSC RetirementReady 2050 Fund $3,502 $ $158 $ 2045 Fund 1,062 7 205 6 2040 Fund 2,629 5 1,663 8 2035 Fund 6,052 53 1,219 2 2030 Fund 2,530 87 753  2025 Fund 2,878 133 3,137 29 2020 Fund 2,890 451 1,553 17 2015 Fund 2,092 301 1,375  2010 Fund 1,829  244  Maturity Fund 140  2  Total $25,604 $1,037 $10,309 $62 A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended July 31, 2008, Putnam Retail Management Limited Partnership acting as underwriter, received no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended July 31, 2008, cost of purchases and proceeds from sales of underlying Putnam Funds were as follows: Purchase cost Sale proceeds RetirementReady 2050 Fund $19,691,909 $21,442,430 2045 Fund 36,136,042 43,753,788 2040 Fund 50,410,957 59,015,978 2035 Fund 75,161,522 88,697,547 2030 Fund 96,942,242 108,410,561 2025 Fund 119,763,786 142,553,648 2020 Fund 132,897,612 167,664,660 2015 Fund 119,850,048 144,827,940 2010 Fund 69,346,505 87,494,390 Maturity Fund 39,251,141 47,952,071 Note 4: Capital shares At July 31, 2008, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: RetirementReady 2050 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 94,672 $5,234,943 179,319 $11,267,448 Shares issued in 21,306 1,174,600 3,118 191,928 connection with reinvestment of distributions 115,978 6,409,543 182,437 11,459,376 Shares (123,818) (6,888,180) (75,085) (4,810,497) repurchased Net increase (7,840) $(478,637) 107,352 $6,648,879 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 779 $40,911 1,984 $121,240 Shares issued in 312 17,171 44 2,685 connection with reinvestment of distributions 1,091 58,082 2,028 123,925 Shares (836) (42,164) (558) (34,718) repurchased Net increase 255 $15,918 1,470 $89,207 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 453 $24,872 404 $26,008 Shares issued in 56 3,094 * 30 connection with reinvestment of distributions 509 27,966 404 26,038 Shares (30) (1,950) (177) (11,501) repurchased Net increase 479 $26,016 227 $14,537 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 250 $13,492 481 $30,088 Shares issued in 77 4,211 2 104 connection with reinvestment of distributions 327 17,703 483 30,192 Shares (11) (545) (82) (5,312) repurchased Net increase 316 $17,158 401 $24,880 66 Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 2,235 $120,877 914 $57,678 Shares issued in 233 12,783 10 623 connection with reinvestment of distributions 2,468 133,660 924 58,301 Shares (326) (18,572) (52) (3,429) repurchased Net increase 2,142 $115,088 872 $54,872 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 78,200 $4,527,379 83,798 $5,313,786 Shares issued in 8,745 483,374 930 57,390 connection with reinvestment of distributions 86,945 5,010,753 84,728 5,371,176 Shares (95,677) (5,809,811) (22,895) (1,438,728) repurchased Net increase (8,732) $(799,058) 61,833 $3,932,448 (decrease) RetirementReady 2045 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 149,225 $9,384,345 221,201 $17,486,899 Shares issued in 80,710 4,794,959 15,844 1,215,221 connection with reinvestment of distributions 229,935 14,179,304 237,045 18,702,120 Shares (235,947) (15,426,341) (160,661) (12,909,326) repurchased Net increase (6,012) $(1,247,037) 76,384 $5,792,794 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 1,244 $72,441 1,183 $87,778 Shares issued in 809 45,866 88 6,567 connection with reinvestment of distributions 2,053 118,307 1,271 94,345 Shares (870) (45,171) (364) (26,790) repurchased Net increase 1,183 $73,136 907 $67,555 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 134 $8,601 82 $6,400 Shares issued in 90 5,138 9 602 connection with reinvestment of distributions 224 13,739 91 7,002 Shares (37) (2,585) (2) (71) repurchased Net increase 187 $11,154 89 $6,931 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 117 $6,161 133 $10,424 Shares issued in 4 277 5 361 connection with reinvestment of distributions 121 6,438 138 10,785 Shares   (234) (18,727) repurchased Net increase 121 $6,438 (96) $(7,942) (decrease) Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 4,662 $291,176 2,296 $186,690 Shares issued in 1,144 69,405 54 4,224 connection with reinvestment of distributions 5,806 360,581 2,350 190,914 Shares (1,265) (72,490) (203) (16,979) repurchased Net increase 4,541 $288,091 2,147 $173,935 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 76,331 $5,168,723 119,221 $10,282,381 Shares issued in 24,534 1,645,268 8,346 702,235 connection with reinvestment of distributions 100,865 6,813,991 127,567 10,984,616 Shares (115,157) (9,098,666) (121,032) (10,343,194) repurchased Net increase (14,292) $(2,284,675) 6,535 $641,422 (decrease) 67 RetirementReady 2040 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 205,073 $13,057,675 239,293 $18,657,424 Shares issued in 105,379 6,378,581 23,105 1,754,062 connection with reinvestment of distributions 310,452 19,436,256 262,398 20,411,486 Shares (305,513) (19,794,411) (172,078) (13,659,572) repurchased Net increase 4,939 $(358,155) 90,320 $6,751,914 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 3,784 $207,350 2,423 $184,052 Shares issued in 1,006 58,252 144 10,534 connection with reinvestment of distributions 4,790 265,602 2,567 194,586 Shares (1,731) (101,328) (704) (52,960) repurchased Net increase 3,059 $164,274 1,863 $141,626 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 335 $19,856 206 $16,187 Shares issued in 98 5,707 3 186 connection with reinvestment of distributions 433 25,563 209 16,373 Shares (62) (3,382) (1) (40) repurchased Net increase 371 $22,181 208 $16,333 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 203 $12,094 341 $25,782 Shares issued in 68 3,963 25 1,894 connection with reinvestment of distributions 271 16,057 366 27,676 Shares (271) (14,299) (512) (38,957) repurchased Net increase  $1,758 (146) $(11,281) (decrease) Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 8,481 $536,929 1,574 $128,022 Shares issued in 1,216 75,338 59 4,587 connection with reinvestment of distributions 9,697 612,267 1,633 132,609 Shares (2,379) (138,166) (276) (22,091) repurchased Net increase 7,318 $474,101 1,357 $110,518 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 92,632 $6,298,611 119,748 $10,205,105 Shares issued in 31,100 2,108,628 10,490 870,596 connection with reinvestment of distributions 123,732 8,407,239 130,238 11,075,701 Shares (145,489) (11,463,416) (100,194) (8,443,187) repurchased Net increase (21,757) $(3,056,177) 30,044 $2,632,514 (decrease) RetirementReady 2035 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 284,716 $17,940,986 327,462 $24,804,881 Shares issued in 153,963 9,000,712 37,192 2,722,507 connection with reinvestment of distributions 438,679 26,941,698 364,654 27,527,388 Shares (424,558) (26,836,459) (240,818) (18,471,483) repurchased Net increase 14,121 $105,239 123,836 $9,055,905 Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 3,102 $182,487 3,203 $235,740 Shares issued in 2,140 118,663 367 25,891 connection with reinvestment of distributions 5,242 301,150 3,570 261,631 Shares (2,230) (122,188) (1,064) (77,712) repurchased Net increase 3,012 $178,962 2,506 $183,919 68 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 739 $40,089 1,019 $74,371 Shares issued in 382 21,185 49 3,505 connection with reinvestment of distributions 1,121 61,274 1,068 77,876 Shares (36) (1,868) (19) (1,445) repurchased Net increase 1,085 $59,406 1,049 $76,431 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 216 $11,823 427 $30,815 Shares issued in 258 14,490 44 3,159 connection with reinvestment of distributions 474 26,313 471 33,974 Shares (256) (13,460) (155) (11,771) repurchased Net increase 218 $12,853 316 $22,203 Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 6,755 $379,387 4,195 $317,255 Shares issued in 1,501 85,525 79 5,648 connection with reinvestment of distributions 8,256 464,912 4,274 322,903 Shares (2,290) (123,903) (562) (40,498) repurchased Net increase 5,966 $341,009 3,712 $282,405 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 142,077 $9,442,725 161,525 $13,340,407 Shares issued in 62,928 4,132,480 22,233 1,783,016 connection with reinvestment of distributions 205,005 13,575,205 183,758 15,123,423 Shares (247,654) (18,696,636) (175,775) (14,300,207) repurchased Net increase (42,649) $(5,121,431) 7,983 $823,216 (decrease) RetirementReady 2030 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 329,627 $20,114,703 390,809 $29,041,086 Shares issued in 206,800 11,876,496 54,526 3,923,114 connection with reinvestment of distributions 536,427 31,991,199 445,335 32,964,200 Shares (513,826) (31,005,920) (362,737) (27,307,535) repurchased Net increase 22,601 $985,279 82,598 $5,656,665 Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 5,947 $322,014 5,545 $395,532 Shares issued in 2,385 132,176 464 32,513 connection with reinvestment of distributions 8,332 454,190 6,009 428,045 Shares (2,670) (140,594) (1,993) (146,412) repurchased Net increase 5,662 $313,596 4,016 $281,633 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 1,140 $60,999 1,153 $81,439 Shares issued in 374 20,845 26 1,844 connection with reinvestment of distributions 1,514 81,844 1,179 83,283 Shares (342) (16,588) (564) (40,032) repurchased Net increase 1,172 $65,256 615 $43,251 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 1,916 $108,008 3,250 $238,774 Shares issued in 3,234 179,192 813 56,962 connection with reinvestment of distributions 5,150 287,200 4,063 295,736 Shares (1,735) (93,060) (2,192) (156,021) repurchased Net increase 3,415 $194,140 1,871 $139,715 69 Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 10,774 $634,898 2,900 $212,070 Shares issued in 1,973 109,084 120 8,362 connection with reinvestment of distributions 12,747 743,982 3,020 220,432 Shares (1,681) (94,174) (802) (60,244) repurchased Net increase 11,066 $649,808 2,218 $160,188 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 194,061 $12,699,180 199,282 $15,994,811 Shares issued in 94,699 6,043,710 34,778 2,718,258 connection with reinvestment of distributions 288,760 18,742,890 234,060 18,713,069 Shares (279,947) (20,048,328) (351,336) (27,870,670) repurchased Net increase 8,813 $(1,305,438) (117,276) $(9,157,601) (decrease) RetirementReady 2025 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 375,445 $23,789,822 480,827 $37,320,545 Shares issued in 241,779 14,528,513 71,387 5,341,148 connection with reinvestment of distributions 617,224 38,318,335 552,214 42,661,693 Shares (647,288) (40,560,907) (501,490) (39,320,045) repurchased Net increase (30,064) $(2,242,572) 50,724 $3,341,648 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 6,681 $383,068 5,591 $416,293 Shares issued in 4,147 236,558 916 65,893 connection with reinvestment of distributions 10,828 619,626 6,507 482,186 Shares (7,942) (446,993) (1,192) (88,614) repurchased Net increase 2,886 $172,633 5,315 $393,572 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 961 $56,634 858 $64,183 Shares issued in 746 42,743 136 9,803 connection with reinvestment of distributions 1,707 99,377 994 73,986 Shares (1,172) (63,705) (19) (1,441) repurchased Net increase 535 $35,672 975 $72,545 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 1,090 $70,164 1,565 $117,469 Shares issued in 1,166 67,036 286 20,751 connection with reinvestment of distributions 2,256 137,200 1,851 138,220 Shares (3,877) (214,134) (1,620) (122,811) repurchased Net increase (1,621) $(76,934) 231 $15,409 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 10,528 $603,735 2,154 $161,701 Shares issued in 1,691 96,783 147 10,565 connection with reinvestment of distributions 12,219 700,518 2,301 172,266 Shares (2,312) (125,767) (44) (3,328) repurchased Net increase 9,907 $574,751 2,257 $168,938 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 240,817 $14,755,330 248,767 $19,295,928 Shares issued in 142,145 8,574,195 59,267 4,448,612 connection with reinvestment of distributions 382,962 23,329,525 308,034 23,744,540 Shares (409,879) (28,242,345) (457,014) (34,966,421) repurchased Net decrease (26,917) $(4,912,820) (148,980) $(11,221,881) 70 RetirementReady 2020 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 415,471 $24,604,244 559,546 $38,918,335 Shares issued in 272,165 15,423,590 98,782 6,671,753 connection with reinvestment of distributions 687,636 40,027,834 658,328 45,590,088 Shares (925,717) (53,675,035) (602,866) (42,348,611) repurchased Net increase (238,081) $(13,647,201) 55,462 $3,241,477 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 8,943 $494,052 4,659 $320,383 Shares issued in 2,531 139,446 638 42,235 connection with reinvestment of distributions 11,474 633,498 5,297 362,618 Shares (6,531) (354,149) (2,567) (175,491) repurchased Net increase 4,943 $279,349 2,730 $187,127 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 2,254 $117,623 1,357 $91,484 Shares issued in 627 34,730 98 6,505 connection with reinvestment of distributions 2,881 152,353 1,455 97,989 Shares (775) (39,662) (497) (33,140) repurchased Net increase 2,106 $112,691 958 $64,849 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 18,640 $999,607 17,809 $1,223,630 Shares issued in 3,577 198,028 622 41,228 connection with reinvestment of distributions 22,217 1,197,635 18,431 1,264,858 Shares (28,943) (1,521,784) (11,084) (762,568) repurchased Net increase (6,726) $(324,149) 7,347 $502,290 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 8,233 $452,255 1,739 $119,596 Shares issued in 1,061 58,677 142 9,404 connection with reinvestment of distributions 9,294 510,932 1,881 129,000 Shares (421) (21,161) (30) (2,047) repurchased Net increase 8,873 $489,771 1,851 $126,953 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 215,976 $13,535,828 253,031 $18,843,101 Shares issued in 120,893 7,488,138 59,189 4,301,264 connection with reinvestment of distributions 336,869 21,023,966 312,220 23,144,365 Shares (405,263) (27,111,197) (642,219) (47,316,819) repurchased Net decrease (68,394) $(6,087,231) (329,999) $(24,172,454) RetirementReady 2015 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 354,599 $21,639,396 753,679 $51,490,200 Shares issued in 191,210 11,243,126 89,656 5,962,149 connection with reinvestment of distributions 545,809 32,882,522 843,335 57,452,349 Shares (624,398) (37,656,001) (622,017) (42,641,666) repurchased Net increase (78,589) $(4,773,479) 221,318 $14,810,683 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 5,000 $283,751 7,885 $520,187 Shares issued in 1,701 97,649 655 42,664 connection with reinvestment of distributions 6,701 381,400 8,540 562,851 Shares (9,713) (543,967) (2,519) (167,969) repurchased Net increase (3,012) $(162,567) 6,021 $394,882 (decrease) 71 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 4,195 $226,835 375 $25,108 Shares issued in 412 23,708 203 13,289 connection with reinvestment of distributions 4,607 250,543 578 38,397 Shares (314) (16,785) (1,627) (109,060) repurchased Net increase 4,293 $233,758 (1,049) $(70,663) (decrease) Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 12,404 $669,824 2,520 $165,828 Shares issued in 398 23,001 106 6,926 connection with reinvestment of distributions 12,802 692,825 2,626 172,754 Shares (5,796) (308,825) (2,437) (163,250) repurchased Net increase 7,006 $384,000 189 $9,504 Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 5,335 $309,331 1,713 $115,132 Shares issued in 345 19,886 11 749 connection with reinvestment of distributions 5,680 329,217 1,724 115,881 Shares (981) (65,249) (98) (6,701) repurchased Net increase 4,699 $263,968 1,626 $109,180 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 174,086 $10,292,096 239,504 $16,341,840 Shares issued in 84,733 4,997,582 54,998 3,667,280 connection with reinvestment of distributions 258,819 15,289,678 294,502 20,009,120 Shares (420,716) (26,288,884) (586,552) (39,793,743) repurchased Net decrease (161,897) $(10,999,206) (292,050) $(19,784,623) RetirementReady 2010 Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 263,496 $14,689,847 320,011 $19,076,702 Shares issued in 71,611 3,869,139 55,657 3,234,777 connection with reinvestment of distributions 335,107 18,558,986 375,668 22,311,479 Shares (559,601) (30,378,350) (447,867) (26,575,033) repurchased Net decrease (224,494) $(11,819,364) (72,199) $(4,263,554) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 2,271 $120,628 3,511 $206,477 Shares issued in 481 25,389 332 18,937 connection with reinvestment of distributions 2,752 146,017 3,843 225,414 Shares (2,276) (119,552) (3,426) (199,682) repurchased Net increase 476 $26,465 417 $25,732 Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold 5,672 $284,402 2,023 $116,953 Shares issued in 154 8,128 45 2,535 connection with reinvestment of distributions 5,826 292,530 2,068 119,488 Shares (1,217) (62,324) (1,129) (66,260) repurchased Net increase 4,609 $230,206 939 $53,228 Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 11,273 $563,317 858 $49,935 Shares issued in 192 10,187 154 8,758 connection with reinvestment of distributions 11,465 573,504 1,012 58,693 Shares (2,580) (134,139) (987) (57,675) repurchased Net increase 8,885 $439,365 25 $1,018 72 Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 4,902 $258,538 3,637 $209,326 Shares issued in 448 23,672 98 5,631 connection with reinvestment of distributions 5,350 282,210 3,735 214,957 Shares (1,103) (59,755) (1,403) (81,082) repurchased Net increase 4,247 $222,455 2,332 $133,875 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 129,058 $7,486,670 147,962 $9,238,326 Shares issued in 31,357 1,783,908 36,183 2,204,258 connection with reinvestment of distributions 160,415 9,270,578 184,145 11,442,584 Shares (231,077) (13,715,366) (479,577) (29,895,229) repurchased Net decrease (70,662) $(4,444,788) (295,432) $(18,452,645) RetirementReady Maturity Fund Year ended 7/31/08 Year ended 7/31/07 Class A Shares Amount Shares Amount Shares sold 142,228 $7,759,627 254,298 $14,678,621 Shares issued in 33,095 1,788,939 29,075 1,668,732 connection with reinvestment of distributions 175,323 9,548,566 283,373 16,347,353 Shares (293,826) (15,744,502) (444,444) (25,617,268) repurchased Net decrease (118,503) $(6,195,936) (161,071) $(9,269,915) Year ended 7/31/08 Year ended 7/31/07 Class B Shares Amount Shares Amount Shares sold 26 $1,347 1,374 $78,973 Shares issued in 108 5,877 129 7,406 connection with reinvestment of distributions 134 7,224 1,503 86,379 Shares (3,123) (175,886) (135) (7,767) repurchased Net increase (2,989) $(168,662) 1,368 $78,612 (decrease) Year ended 7/31/08 Year ended 7/31/07 Class C Shares Amount Shares Amount Shares sold  $ 442 $25,000 Shares issued in 2 86 16 901 connection with reinvestment of distributions 2 86 458 25,901 Shares   (458) (26,476) repurchased Net increase 2 $86 * $(575) (decrease) Year ended 7/31/08 Year ended 7/31/07 Class M Shares Amount Shares Amount Shares sold 6,311 $346,096 300 $17,111 Shares issued in 293 15,785 64 3,652 connection with reinvestment of distributions 6,604 361,881 364 20,763 Shares (4,390) (228,416) (1,460) (85,149) repurchased Net increase 2,214 $133,465 (1,096) $(64,386) (decrease) Year ended 7/31/08 Year ended 7/31/07 Class R Shares Amount Shares Amount Shares sold 1,546 $82,533 734 $42,531 Shares issued in 160 8,604 63 3,617 connection with reinvestment of distributions 1,706 91,137 797 46,148 Shares (67) (3,508) (239) (13,765) repurchased Net increase 1,639 $87,629 558 $32,383 Year ended 7/31/08 Year ended 7/31/07 Class Y Shares Amount Shares Amount Shares sold 79,883 $4,336,287 87,305 $5,044,556 Shares issued in 13,557 733,867 9,991 574,622 connection with reinvestment of distributions 93,440 5,070,154 97,296 5,619,178 Shares (121,591) (6,673,549) (172,595) (9,910,526) repurchased Net decrease (28,151) $(1,603,395) (75,299) $(4,291,348) * Represents fractional shares. 73 At July 31, 2008, Putnam LLC and its affiliates owned the following shares of each fund: Percentage of Value at Shares owned shares outstanding July 31, 2008 RetirementReady 2050 Fund class C 24 3.30% $1,133 2050 Fund class M 24 3.10% 1,142 2045 Fund class C 2 0.50% 93 2045 Fund class M 17 12.80% 873 2040 Fund class C 24 3.90% 1,176 2040 Fund class M 2 1.00% 93 Maturity Fund class C 21 100.00% 1,071 Maturity Fund class M 21 0.90% 1,080 Note 5:Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2050 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $ $ $ $ Putnam Capital Opportunities Fund 1,511,084 2,083,494 10,528 1,271,931 Putnam Equity Income Fund 1,848,646 688,620 14,602 868,806 Putnam Fund for Growth and Income 1,602,354 4,302,173 28,686 855,628 Putnam International Equity Fund 1,890,911 5,339,652 38,311 1,084,323 Putnam International Growth and Income Fund 2,436,742 877,106 25,804 1,082,909 Putnam International New Opportunities Fund 2,256,612 913,934 20,694 1,078,093 Putnam Investors Fund 3,591,167 1,328,477  1,683,456 Putnam Mid Cap Value Fund 921,329 344,374 3,236 403,652 Putnam Vista Fund 850,354 364,017  400,493 Putnam Voyager Fund 1,910,564 4,105,826  1,696,663 Putnam Diversified Income Trust  -   Putnam High Yield Advantage Fund 460,879 214,643 16,057 221,651 Putnam Income Fund 286,788 705,803 19,696 222,014 Putnam Money Market Fund 124,479 174,311 4,788 105,149 Totals $19,691,909 $21,442,430 $182,402 $10,974,768 Market values are shown for those securities affiliated at period end. RetirementReady 2045 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $ $ $ $ Putnam Capital Opportunities Fund 2,350,885 4,170,075 20,852 2,485,720 Putnam Equity Income Fund 3,678,952 1,382,123 29,050 1,729,650 Putnam Fund for Growth and Income 2,368,442 8,794,827 59,650 1,723,534 Putnam International Equity Fund 2,765,060 10,918,184 78,715 2,196,997 Putnam International Growth and Income Fund 4,897,002 1,778,894 52,626 2,172,280 Putnam International New Opportunities Fund 4,530,073 1,854,593 42,205 2,162,267 Putnam Investors Fund 7,132,771 2,672,352  3,342,215 Putnam Mid Cap Value Fund 1,757,644 663,295 6,250 768,355 Putnam Vista Fund 1,619,409 700,172  762,219 Putnam Voyager Fund 2,803,891 8,339,264  3,368,276 Putnam Diversified Income Trust 407,294 188,761 11,472 196,752 Putnam High Yield Advantage Fund 932,104 435,286 32,531 448,090 Putnam Income Fund 468,131 1,405,064 45,006 516,068 Putnam Money Market Fund 424,384 450,898 13,569 322,800 Totals $36,136,042 $43,753,788 $391,926 $22,195,223 Market values are shown for those securities affiliated at period end. 74 RetirementReady 2040 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $ $ $ $ Putnam Capital Opportunities Fund 3,044,349 5,096,757 28,164 3,328,687 Putnam Equity Income Fund 5,066,204 1,883,572 39,630 2,396,149 Putnam Fund for Growth and Income 3,085,457 11,290,089 79,692 2,356,897 Putnam International Equity Fund 3,459,542 13,641,240 103,853 2,877,127 Putnam International Growth and Income Fund 6,489,030 2,333,584 70,408 2,892,285 Putnam International New Opportunities Fund 5,997,180 2,433,776 56,449 2,879,145 Putnam Investors Fund 9,910,766 3,701,942  4,656,768 Putnam Mid Cap Value Fund 2,419,015 904,921 8,687 1,061,130 Putnam Vista Fund 2,225,601 954,215  1,052,673 Putnam Voyager Fund 3,698,306 10,552,536  4,692,332 Putnam Diversified Income Trust 1,890,195 870,182 52,511 920,134 Putnam High Yield Advantage Fund 1,519,993 704,072 52,473 736,339 Putnam Income Fund 994,312 3,350,506 98,078 1,102,940 Putnam Money Market Fund 611,007 1,298,586 38,280 785,948 Totals $50,410,957 $59,015,978 $628,225 $31,738,554 Market values are shown for those securities affiliated at period end. RetirementReady 2035 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $ $ $ $ Putnam Capital Opportunities Fund 4,153,537 6,969,723 41,624 4,850,865 Putnam Equity Income Fund 7,351,792 2,576,237 60,451 3,575,468 Putnam Fund for Growth and Income 4,427,638 16,513,547 120,441 3,501,132 Putnam International Equity Fund 4,685,198 19,376,921 148,080 4,050,697 Putnam International Growth and Income Fund 9,075,111 3,066,004 102,591 4,161,695 Putnam International New Opportunities Fund 8,357,406 3,210,492 82,255 4,142,721 Putnam Investors Fund 14,390,468 5,079,168  6,951,914 Putnam Mid Cap Value Fund 3,478,944 1,231,997 13,029 1,568,228 Putnam Vista Fund 3,195,514 1,312,240  1,555,726 Putnam Voyager Fund 5,081,688 15,131,657  7,005,991 Putnam Diversified Income Trust 4,475,488 1,971,534 131,958 2,253,067 Putnam High Yield Advantage Fund 3,361,442 1,492,536 122,924 1,683,352 Putnam Income Fund 2,059,020 8,128,431 220,503 2,330,531 Putnam Money Market Fund 1,068,276 2,637,060 75,983 1,477,643 Totals $75,161,522 $88,697,547 $1,119,839 $49,109,030 Market values are shown for those securities affiliated at period end. 75 RetirementReady 2030 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $ $ $ $ Putnam Capital Opportunities Fund 4,717,670 7,771,565 49,774 5,860,724 Putnam Equity Income Fund 9,058,471 2,943,120 78,520 4,601,824 Putnam Fund for Growth and Income 5,309,654 19,375,983 152,792 4,599,052 Putnam International Equity Fund 5,620,333 21,629,593 200,330 5,493,797 Putnam International Growth and Income Fund 11,118,898 3,474,363 130,283 5,294,952 Putnam International New Opportunities Fund 10,166,801 3,607,822 104,317 5,270,655 Putnam Investors Fund 17,682,596 5,789,158  8,894,625 Putnam Mid Cap Value Fund 4,176,178 1,375,614 16,092 1,960,714 Putnam Vista Fund 3,835,467 1,484,385  1,944,939 Putnam Voyager Fund 5,950,068 17,516,802  8,963,699 Putnam Diversified Income Trust 8,463,416 3,500,310 261,445 4,460,413 Putnam High Yield Advantage Fund 5,782,380 2,415,508 221,781 3,033,805 Putnam Income Fund 3,305,753 12,548,285 386,204 4,245,640 Putnam Money Market Fund 1,754,557 4,978,053 136,650 2,577,095 Totals $96,942,242 $108,410,561 $1,738,188 $67,201,934 Market values are shown for those securities affiliated at period end. RetirementReady 2025 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $ $ $ $ Putnam Capital Opportunities Fund 5,267,689 9,281,858 58,582 6,709,627 Putnam Equity Income Fund 11,147,641 3,868,086 94,089 5,425,560 Putnam Fund for Growth and Income 6,043,796 24,221,011 185,361 5,316,849 Putnam International Equity Fund 5,651,871 26,400,470 206,193 5,520,766 Putnam International Growth and Income Fund 12,322,311 4,143,247 141,557 5,619,713 Putnam International New Opportunities Fund 11,242,340 4,250,869 113,479 5,594,226 Putnam Investors Fund 21,962,475 7,721,639  10,558,701 Putnam Mid Cap Value Fund 4,816,005 1,688,709 18,335 2,169,722 Putnam Vista Fund 4,439,948 1,820,900  2,152,399 Putnam Voyager Fund 6,714,561 21,799,955  10,641,438 Putnam Diversified Income Trust 13,902,450 6,037,846 422,996 7,053,067 Putnam High Yield Advantage Fund 8,195,812 3,585,558 310,092 4,142,042 Putnam Income Fund 5,138,305 19,347,155 655,041 7,211,725 Putnam Money Market Fund 2,918,582 8,386,345 249,494 4,684,383 Totals $119,763,786 $142,553,648 $2,455,219 $82,800,218 Market values are shown for those securities affiliated at period end. 76 RetirementReady 2020 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $6,439,224 $2,922,599 $135,770 $3,171,086 Putnam Capital Opportunities Fund 5,452,499 9,558,170 67,957 7,049,045 Putnam Equity Income Fund 11,816,966 4,368,232 98,314 5,471,085 Putnam Fund for Growth and Income 5,958,625 26,858,265 198,201 5,303,096 Putnam International Equity Fund 3,780,656 21,127,181 151,579 3,684,079 Putnam International Growth and Income Fund 9,502,902 3,395,037 113,620 4,091,279 Putnam International New Opportunities Fund 8,582,093 3,418,605 90,968 4,072,387 Putnam Investors Fund 23,217,434 8,721,605  10,594,920 Putnam Mid Cap Value Fund 5,221,776 1,918,675 20,804 2,233,420 Putnam Vista Fund 4,810,269 2,082,073  2,215,537 Putnam Voyager Fund 6,460,721 24,387,794  10,678,485 Putnam Diversified Income Trust 20,810,490 9,459,091 630,507 10,167,110 Putnam High Yield Advantage Fund 9,465,714 4,321,569 356,269 4,599,172 Putnam Income Fund 7,139,607 33,577,669 1,014,497 10,405,438 Putnam Money Market Fund 4,238,636 11,548,095 395,802 7,496,705 Totals $132,897,612 $167,664,660 $3,274,288 $91,232,844 Market values are shown for those securities affiliated at period end. RetirementReady 2015 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $22,912,980 $8,825,030 $525,915 $12,770,748 Putnam Capital Opportunities Fund 4,339,681 7,174,717 53,790 6,246,264 Putnam Equity Income Fund 7,726,303 2,441,355 67,508 3,959,945 Putnam Fund for Growth and Income 4,476,314 19,192,614 144,427 4,163,125 Putnam International Equity Fund 2,418,874 9,459,277 98,987 2,705,503 Putnam International Growth and Income Fund 2,809,887 859,957 33,121 1,342,060 Putnam International New Opportunities Fund 2,533,086 859,962 26,532 1,335,874 Putnam Investors Fund 15,267,666 4,900,242  7,708,309 Putnam Mid Cap Value Fund 2,355,011 749,129 9,318 1,119,051 Putnam Vista Fund 2,179,638 830,985  1,110,219 Putnam Voyager Fund 4,450,015 17,373,136  7,769,719 Putnam Diversified Income Trust 26,835,994 10,336,558 880,611 14,791,323 Putnam High Yield Advantage Fund 8,390,415 3,264,784 341,231 4,608,792 Putnam Income Fund 7,511,724 39,874,419 1,112,514 11,474,110 Putnam Money Market Fund 5,642,460 18,685,775 583,128 11,011,785 Totals $119,850,048 $144,827,940 $3,877,082 $92,116,827 Market values are shown for those securities affiliated at period end. 77 RetirementReady 2010 Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $21,267,178 $10,056,640 $441,011 $10,103,845 Putnam Capital Opportunities Fund 2,320,471 2,406,839 20,965 2,169,143 Putnam Equity Income Fund 2,952,520 1,215,529 23,119 1,277,382 Putnam Fund for Growth and Income 1,367,712 7,289,564 37,991 789,373 Putnam International Equity Fund 939,084 991,913 35,675 861,262 Putnam International Growth and Income Fund   -  Putnam International New Opportunities Fund   -  Putnam Investors Fund 5,243,410 2,188,122  2,230,191 Putnam Mid Cap Value Fund   -  Putnam Vista Fund   -  Putnam Voyager Fund 1,986,220 6,799,541  2,247,263 Putnam Diversified Income Trust 18,430,541 8,768,785 543,337 8,622,530 Putnam High Yield Advantage Fund 4,436,249 2,108,587 164,104 2,078,473 Putnam Income Fund 4,916,111 28,905,625 538,666 4,397,612 Putnam Money Market Fund 5,487,009 16,763,245 425,283 7,224,817 Totals $69,346,505 $87,494,390 $2,230,151 $42,001,891 Market values are shown for those securities affiliated at period end. RetirementReady Maturity Fund Affiliates Purchase cost Sale proceeds Investment income Value Putnam Income Strategies Fund $16,077,434 $7,495,554 $344,929 $7,716,816 Putnam Capital Opportunities Fund 723,169 1,319,183 6,693 690,939 Putnam Equity Income Fund 3,511,173 1,432,457 28,058 1,522,866 Putnam Fund for Growth and Income 345,928 3,631,336 10,105  Putnam International Equity Fund   -  Putnam International Growth and Income Fund   -  Putnam International New Opportunities Fund   -  Putnam Investors Fund 1,736,617 717,599  739,155 Putnam Mid Cap Value Fund   -  Putnam Vista Fund   -  Putnam Voyager Fund 804,795 3,342,082  745,239 Putnam Diversified Income Trust 8,183,013 3,848,431 248,540 3,850,095 Putnam High Yield Advantage Fund 2,292,670 1,075,404 87,379 1,084,844 Putnam Income Fund 2,217,311 16,167,117 201,017 1,045,122 Putnam Money Market Fund 3,359,031 8,922,908 252,623 4,389,678 Totals $39,251,141 $47,952,071 $1,179,344 $21,784,754 Market values are shown for those securities affiliated at period end. 78 Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: New accounting pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation). The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken by a filer in the filers tax return. Upon adoption, the Interpretation did not have a material effect on the funds financial statements. However, the conclusions regarding the Interpretation may be subject to review and adjustment at a later date based on factors including, but not limited to, further implementation guidance expected from the FASB, and on-going analysis of tax laws, regulations and interpretations thereof. Each of the funds federal tax returns for the prior three fiscal years remain subject to the examination by the Internal Revenue Service. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (the Standard). The Standard defines fair value, sets out a framework for measuring fair value and expands disclosures about fair value measurements. The Standard applies to fair value measurements already required or permitted by existing standards. The Standard is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Putnam Management does not believe the adoption of the Standard will impact the amounts reported in the financial statements; however, additional disclosures will be required about the inputs used to develop the measurements of fair value. In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (SFAS 161) an amendment of FASB Statement No. 133 (SFAS 133), was issued and is effective for fiscal years beginning after November 15, 2008. SFAS 161 requires enhanced disclosures about how and why an entity uses derivative instruments and how derivative instruments affect an entitys financial position. Putnam Management is currently evaluating the impact the adoption of SFAS 161 will have on the funds financial statement disclosures. 79 Federal tax information and brokerage commissions (unaudited) Federal tax information Each fund has designated the following percentages of that funds distributions from net investment income as qualifying for the dividends received deduction for corporations: Fund Name Qualifying % RetirementReady 2050 Fund 6.91% 2045 Fund 6.98 2040 Fund 8.50 2035 Fund 8.90 2030 Fund 8.87 2025 Fund 8.50 2020 Fund 9.30 2015 Fund 8.62 2010 Fund 7.03 Maturity Fund 9.17 For its tax year ended July 31, 2008, each fund hereby designates the following amounts or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates: Fund Name Qualifying % RetirementReady 2050 Fund 14.12% 2045 Fund 14.48 2040 Fund 17.34 2035 Fund 17.74 2030 Fund 17.99 2025 Fund 16.33 2020 Fund 15.06 2015 Fund 11.78 2010 Fund 8.96 Maturity Fund 9.91 Pursuant to Section 852 of the Internal Revenue Code, as amended, each fund hereby designates the following amounts as long-term capital gain, for its taxable year ended July 31, 2008: Fund Name Amount RetirementReady 2050 Fund $ 330,499 2045 Fund 1,368,644 2040 Fund 2,539,747 2035 Fund 4,299,880 2030 Fund 5,837,710 2025 Fund 6,766,894 2020 Fund 5,614,196 2015 Fund 3,608,867 2010 Fund 376,447 Maturity Fund 48,786 The Form 1099 you receive in January 2009 will show the tax status of all distributions paid to your account in calendar 2008. Brokerage commissions Brokerage commissions are paid to firms that execute trades on behalf of your fund. When choosing these firms, Putnam is required by law to seek the best execution of the trades, taking all relevant factors into consideration, including expected quality of execution and commission rate. The RetirementReady Funds, however, invest in shares of other Putnam mutual funds, rather than in stocks and bonds. For that reason, the funds do not incur brokerage charges. 80 About the Trustees Jameson A. Baxter Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards); and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees, Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. Until 2003, Mr. Curtis was a member of the Electric Power Research Institute Advisory Council and the University of Chicago Board of Governors for Argonne National Laboratory. Prior to 2002, Mr. Curtis was a member of the Board of Directors of the Gas Technology Institute and the Board of Directors of the Environment and Natural Resources Program Steering Committee, John F. Kennedy School of Government,Harvard University. Until 2001, Mr. Curtis was a member of the Department of Defense Policy Board and Director of EG&G Technical Services, Inc. (a fossil energy research and development support company). From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the SEC. Robert J. Darretta Trustee since 2007 Mr. Darretta serves as Director of United Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had respon sibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Offi cer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm specializing in managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of New York Stock Exchange LLC (a wholly-owned subsidiary of NYSE Euronext), and a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange (NYSE) Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. degree in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. Charles E. Haldeman, Jr.* Trustee since 2004 and President of the Funds since 2007 Mr. Haldeman is Chairman of Putnam Investment Management, LLC and President of the Putnam Funds. Prior to July 2008, he was President and Chief Executive Officer of Putnam, LLC (Putnam Investments). Prior to November 2003, Mr. Haldeman served as Co-Head of Putnam Investments Investment Division. 81 Prior to joining Putnam Investments in 2002, Mr. Haldeman held executive positions in the investment management industry. He previously served as Chief Executive Officer of Delaware Investments and President and Chief Operating Officer of United Asset Management. Mr. Haldeman was also a Partner and Director of Cooke & Bieler, Inc. (an investment management firm). Mr. Haldeman currently serves on the Board of Governors of the Investment Company Institute and as Chair of the Board of Trustees of Dartmouth College. He also serves on the Partners HealthCare Investment Committee, the Tuck School of Business Overseers, and the Harvard Business School Board of Deans Advisors. He is a graduate of Dartmouth College, Harvard Law School, and Harvard Business School. Mr. Haldeman is also a Chartered Financial Analyst (CFA) charterholder. John A. Hill Trustee since 1985 and Chairman since 2000 John A. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 26 companies with annual revenues in excess of $13 billion, which employ over 100,000 people in 23 countries. Mr. Hill is Chairman of the Board of Trustees of the Putnam Mutual Funds, a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he chairs the Investment Committee. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Mr. Hill was born and raised in Midland, Texas; received his B.A. in Economics from Southern Methodist University; and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council and continues to serve as a member of the Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and MPhil from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation, of Centre College, and of Midway College in Midway, Kentucky. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of Notre Dame University, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.S. from St. Hildas College at Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. 82 Kenneth R. Leibler Trustee since 2006 Mr. Leibler is a Founding Partner and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officerof the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated magna cum laude with a degree in Economics from Syracuse University, where he was elected Phi Beta Kappa. Robert E. Patterson Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisers, Inc. (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Richard B.Worley Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2008, there were 99 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Haldeman is the President of your fund and each of the other Putnam funds and Chairman of Putnam Investment Management, LLC, and prior to July 2008 was President and Chief Executive Officer of Putnam Investments. 83 Officers In addition to Charles E. Haldeman, Jr., the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Executive Vice President Vice President, Senior Associate Treasurer Officer, Associate Treasurer, and Since 2004 and Assistant Clerk Compliance Liaison Managing Director, Putnam Investments and Since 2005 Since 1989 Putnam Management. During 2002, Chief Operating Officer, Atalanta/Sosnoff Nancy E. Florek (Born 1957) Jonathan S. Horwitz (Born 1955) Management Corporation Vice President, Assistant Clerk, Assistant Senior Vice President and Treasurer Treasurer and Proxy Manager Since 2004 Francis J. McNamara, III (Born 1955) Since 2005 Prior to 2004, Managing Director, Vice President and Chief Legal Officer Putnam Investments Since 2004 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management Vice President and Principal Financial Officer and Putnam Retail Management. Prior Since 2002 to 2004, General Counsel, State Street Senior Managing Director, Research & Management Company Putnam Investments Robert R. Leveille (Born 1969) Janet C. Smith (Born 1965) Vice President and Chief Compliance Officer Vice President, Principal Accounting Officer Since 2007 and Assistant Treasurer Managing Director, Putnam Investments, Since 2007 Putnam Management, and Putnam Retail Managing Director, Putnam Investments and Management. Prior to 2004, member of Putnam Management Bell Boyd & Lloyd LLC. Prior to 2003, Vice President and Senior Counsel, Susan G. Malloy (Born 1957) Liberty Funds Group LLC Vice President and Assistant Treasurer Since 2007 Mark C. Trenchard (Born 1962) Managing Director, Putnam Investments Vice President and BSA Compliance Officer Since 2002 Beth S. Mazor (Born 1958) Managing Director, Putnam Investments Vice President Since 2002 Judith Cohen (Born 1945) Managing Director, Putnam Investments Vice President, Clerk and Assistant Treasurer Since 1993 The address of each Officer is One Post Office Square, Boston, MA 02109. 84 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage nearly 100 mutual funds in growth, value, blend, fixed income, and international. Investment Manager Officers Judith Cohen Putnam Investment Charles E. Haldeman, Jr. Vice President, Clerk and Assistant Treasurer Management, LLC President One Post Office Square Wanda M. McManus Boston, MA 02109 Charles E. Porter Vice President, Senior Associate Treasurer Executive Vice President, Principal and Assistant Clerk Marketing Services Executive Officer, Associate Treasurer Putnam Retail Management and Compliance Liaison Nancy E. Florek One Post Office Square Vice President, Assistant Clerk, Assistant Boston, MA 02109 Jonathan S. Horwitz Treasurer and Proxy Manager Senior Vice President and Treasurer Custodian State Street Bank and Trust Company Steven D. Krichmar Vice President and Principal Financial Officer Legal Counsel Ropes & Gray LLP Janet C. Smith Vice President, Principal Accounting Officer Independent Registered Public and Assistant Treasurer Accounting Firm PricewaterhouseCoopers LLP Susan G. Malloy Vice President and Assistant Treasurer Trustees John A. Hill, Chairman Beth S. Mazor Jameson A. Baxter, Vice Chairman Vice President Charles B. Curtis Robert J. Darretta James P. Pappas Myra R. Drucker Vice President Charles E. Haldeman, Jr. Paul L. Joskow Francis J. McNamara, III Elizabeth T. Kennan Vice President and Chief Legal Officer Kenneth R. Leibler Robert E. Patterson Robert R. Leveille George Putnam, III Vice President and Chief Compliance Officer Richard B. Worley Mark C. Trenchard Vice President and BSA Compliance Officer This report is for the information of shareholders of Putnam RetirementReady Funds. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit www.putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill and Mr. Darretta meets the financial literacy requirements of the New York Stock Exchange's rules and qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. Certain other Trustees, although not on the Audit and Compliance Committee, would also qualify as "audit committee financial experts." The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees July 31, 2008 $162,647 $ $40,000 $- July 31, 2007 $130,587 $- $28,266 $- For the fiscal years ended July 31, 2008 and July 31, 2007, the funds independent auditor billed aggregate non-audit fees in the amounts of $118,239 and $143,482 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of recordkeeping fees. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees July 31, 2008 $ - $ 15,000 $ - $ - July 31, 2007 $ - $ 26,129 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
